EXHIBIT 10.15

--------------------------------------------------------------------------------

 

ACQUISITION AGREEMENT

 

by and between

 

AsiaInfo Holdings, Inc.

 

and

 

Lenovo Group Limited

 

 

Dated as of July 27, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I     DEFINITIONS

   1

Section 1.1.

   Definitions    1

Section 1.2.

   Other Defined Terms    9

Section 1.3.

   Interpretation    11

ARTICLE II     PURCHASE AND SALE; CLOSING

   11

Section 2.1.

   Purchase and Sale    11

Section 2.2.

   Excluded Assets    13

Section 2.3.

   Assumed Liabilities    14

Section 2.4.

   Excluded Liabilities    15

Section 2.5.

   Purchase Price.    17

Section 2.6.

   Proration of Payments .    17

Section 2.7.

   Closing    17

Section 2.8.

   Closing Deliveries by Purchaser.    17

Section 2.9.

   Closing Deliveries by Seller    18

Section 2.10.

   Closing Balance Sheet.    19

Section 2.11.

   Conversion of the Note    21

Section 2.12.

   Earn-out.    21

Section 2.13.

   US$ to RMB Exchange Rate .    22

Section 2.14.

   Escrow Arrangement.    22

Section 2.15.

   Modification of Structure.    23

ARTICLE III     REPRESENTATIONS AND WARRANTIES OF SELLER

   23

Section 3.1.

   Organization and Qualification.    23

Section 3.2.

   Authority; Non-Contravention; Approvals    24

Section 3.3.

   Financial Statements.    25

Section 3.4.

   Absence of Undisclosed Liabilities    25

Section 3.5.

   Absence of Certain Changes or Events    26

Section 3.6.

   Books and Records.    26

Section 3.7.

   Tax Matters.    26

Section 3.8.

   Employee Benefits.    27

Section 3.9.

   Employment Matters.    28

Section 3.10.

   Labor Relations    28

Section 3.11.

   Litigation    29

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 3.12.

   No Violation of Law; Permits.    29

Section 3.13.

   Title to Assets; Encumbrances.    30

Section 3.14.

   Entire Business    30

Section 3.15.

   Transactions with Affiliates.    30

Section 3.16.

   Insurance.    30

Section 3.17.

   Contracts and Other Agreements.    31

Section 3.18.

   Tangible Personal Property.    31

Section 3.19.

   Inventory    31

Section 3.20.

   Accounts Receivable; Disputed Accounts Payable.    32

Section 3.21.

   Intellectual Property.    32

Section 3.22.

   Real Property    34

Section 3.23.

   Environmental Matters.    35

Section 3.24.

   Casualties.    35

Section 3.25.

   Product Liability.    35

Section 3.26.

   Product Returns and Warranties.    36

Section 3.27.

   Bank and Brokerage Accounts; Investment Assets.    36

Section 3.28.

   Significant Customers and Suppliers.    36

Section 3.29.

   Brokers.    36

Section 3.30.

   AsiaInfo Shares.    37

Section 3.31.

   Selling Subsidiaries    38

Section 3.32.

   Sale and Distribution Network    38

Section 3.33.

   Disclosure.    38

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER

   38

Section 4.1.

   Organization and Qualification    38

Section 4.2.

   Authority; Non-Contravention; Approvals.    38

Section 4.3.

   Brokers.    39

Section 4.4.

   SEC Documents; Financial Statements.    39

Section 4.5.

   Absence of Undisclosed Liabilities    39

Section 4.6.

   Consents and Approvals.    39

Section 4.7.

   Litigation    40

Section 4.8.

   Absense of Certain Changes or Events.    40

Section 4.9.

   Taxes.    40

Section 4.10.

   Initial Shares and Conversion Shares.    40

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

ARTICLE V    COVENANTS

   40

Section 5.1.

   Conduct of the Business    40

Section 5.2.

   Access to Information.    42

Section 5.3.

   Reasonable Efforts.    43

Section 5.4.

   Takeover Proposals.    43

Section 5.5.

   Notification.    44

Section 5.6.

   Use of Names.    44

Section 5.7.

   Tax Matters.    45

Section 5.8.

   Non-Competition.    46

Section 5.9.

   Assignment of Contracts and Rights.    47

Section 5.10.

   Insurance Coverage.    47

Section 5.11.

   Employee Matters.    48

Section 5.12.

   Public Announcements.    49

Section 5.13.

   Further Assurances; Post-Closing Cooperation    49

Section 5.14.

   Transitional Services.    50

Section 5.15.

   Representation on Purchaser’s Board.    51

Section 5.16.

   Minority Interest in Han Consulting.    51

Section 5.17.

   Lock-Up; Registration Rights Agreement.    51

Section 5.18.

   [RESERVED]    52

Section 5.19.

   Operation of Business Post-Closing.    52

Section 5.20.

   Security Business Permits    52

Section 5.21.

   Firewall Products.    53

Section 5.22.

   Intellectual Property    53

Section 5.23.

   Initial Shares and Conversion Shares    53

ARTICLE VI    CONDITIONS

   53

Section 6.1.

   Conditions to Each Party’s Obligations    53

Section 6.2.

   Conditions to Purchaser’s Obligations.    53

Section 6.3.

   Conditions to Seller’s Obligations    55

ARTICLE VII    SURVIVAL; INDEMNIFICATION

   56

Section 7.1.

   Survival of Representations, Warranties, Covenants and Agreements.    56

Section 7.2.

   Indemnification of Purchaser    56

Section 7.3.

   Indemnification of Seller    58

Section 7.4.

   Limitations.    58

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 7.5.

   Method of Asserting Claims    58

Section 7.6.

   Character of Indemnity Payments.    59

ARTICLE VIII    TERMINATION OF AGREEMENT

   59

Section 8.1.

   Termination    59

Section 8.2.

   Effect of Termination.    61

ARTICLE IX    MISCELLANEOUS

   61

Section 9.1.

   Notices    61

Section 9.2.

   Entire Agreement.    61

Section 9.3.

   Expenses.    61

Section 9.4.

   Waiver.    61

Section 9.5.

   Amendment    61

Section 9.6.

   No Third-Party Beneficiary.    61

Section 9.7.

   Assignment; Binding Effect.    62

Section 9.8.

   Specific Performance.    62

Section 9.9.

   Invalid Provisions.    62

Section 9.10.

   Governing Law    62

Section 9.11.

   Arbitration    62

Section 9.12.

   Counterparts.    63

Section 9.13.

   Joint and Several Obligations.    63

Section 9.14.

   Interpretation.    63

 

- iv -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

EXHIBITS

         

EXHIBIT A

   FORM OF SUBORDINATED MANDATORY CONVERTIBLE NOTE    A-1

EXHIBIT B

   FORM OF BILL OF SALE    B-1

EXHIBIT C

   FORM OF ESCROW AGREEMENT    C-1

EXHIBIT D

   FORM OF OPINION OF SELLER’S PRC COUNSEL    D-1

 

- v -



--------------------------------------------------------------------------------

ACQUISITION AGREEMENT

 

This ACQUISITION AGREEMENT (this “Agreement”), dated as of July 27, 2004, is
made and entered into by and between AsiaInfo Holdings, Inc. (“Purchaser”), a
corporation organized and existing under the laws of the State of Delaware of
the United States, on behalf of itself and the Purchasing Subsidiaries (as
defined below), and Lenovo Group Limited ( LOGO [g67616g02x25.jpg]) (“Seller”),
a company organized and existing under the laws of the Hong Kong Special
Administrative Region (“Hong Kong”) of the PRC, on behalf of itself and the
Selling Subsidiaries (as defined below).

 

WHEREAS, Seller and the Selling Subsidiaries own certain properties and assets
that are used or held for use in connection with the Business (as defined
below); and

 

WHEREAS, Seller wishes to sell (and cause the Selling Subsidiaries to sell) to
Purchaser and the Purchasing Subsidiaries, and Purchaser and the Purchasing
Subsidiaries wish to purchase from Seller and the Selling Subsidiaries, the
Assets (as defined below) on the terms and subject to the conditions set forth
in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1. Definitions.

 

(a) As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with the Person specified. The term “control”
(including the terms “controlling,” “controlled by” and “under common control
with”) means possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agreement” means this Acquisition Agreement, together with the Exhibits and the
Seller Disclosure Schedule.

 

“AsiaInfo Shares” means shares of common stock, par value US$0.01 per share, of
Purchaser.

 

“Base Valuation” means RMB300 million.

 

“Business” means all of the businesses, assets and properties of Seller and its
Subsidiaries that constitute Seller’s IT Services Group (referred to by Seller
as IT Fuwu Yewu Qun or IT LOGO [g67616g72o22.jpg]), which consists of (A) the IT
consulting services business conducted by Seller through Han Consulting, HMCL or
other Selling Subsidiaries, and (B) the IT services businesses conducted by (i)
the financial application services division of Seller, (ii) the government
application services division of Seller, (iii) the IT system operation services
division of Seller and (iv) the Security Services Division, in the case of each
of (i), (ii), (iii) and (iv), as conducted through LCSTSL or other Selling
Subsidiaries.



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or any day on which
banks located in the city of Beijing in the PRC or Hong Kong are authorized or
required to be closed for the conduct of regular banking business.

 

“Business Intellectual Property” means, other than the Excluded Intellectual
Property, all Intellectual Property that is now, or at the time of the Closing
will be, primarily used or held for use in the Business (other than the
Telecommunications Applications Services Division and the Insurance IT Services
Division), including all the Intellectual Property listed in Section 3.21(a) of
the Seller Disclosure Schedule.

 

“Business Material Adverse Effect” means any material adverse effect on (i) the
business, assets, condition (financial or otherwise), prospects or results of
operations of the Business, Assets or Assumed Liabilities or (ii) the ability of
the parties to perform their obligations under this Agreement or any Transaction
Document in a timely manner or to consummate the transactions contemplated by
this Agreement or the Transaction Documents without material delay. In
determining whether there has been a Business Material Adverse Effect, any
event, circumstance, change or effect shall be considered both individually and
together with all other events, circumstances, changes or effects and any event,
circumstance, change or effect that reasonably could be expected to result in a
Business Material Adverse Effect (individually or together with one or more
other events, circumstances, changes or effects) shall be considered a Business
Material Adverse Effect. For avoidance of doubt, a Business Material Adverse
Effect shall not be deemed to include any material adverse effect solely on the
business of the ChinaWeal Group or Lenovo AI.

 

“China” or “PRC” means the People’s Republic of China. For purposes of this
Agreement, “China” or “PRC” shall not include Hong Kong, the Macau Special
Administrative Region of China, and Taiwan.

 

“ChinaWeal” means Lenovo ChinaWeal System & Services Co., Ltd. ( LOGO
[g67616g87c21.jpg] LOGO [g67616g90k25.jpg]), a company organized and existing
under the laws of the PRC.

 

“ChinaWeal Group” means ChinaWeal, together with High Honour International
Limited ( LOGO [g67616g39v98.jpg] ), a company organized and existing in the
British Virgin Islands, and all of their direct and indirect Subsidiaries.

 

“Cleanup” means all actions to: (1) clean up, remove, treat or remediate
Hazardous Substances in the indoor or outdoor environment; (2) prevent the
Release of Hazardous Substances so that they do not migrate, endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment; (3) perform pre-remedial studies and investigations and
post-remedial monitoring and care; or (4) respond to any government requests for
information or documents in any way relating to cleanup, removal, treatment or
remediation or potential cleanup, removal, treatment or remediation of Hazardous
Substances in the indoor or outdoor environment, that in any such case are
reasonably determined by the Person taking the actions to be required under any
applicable Environmental Law or reasonably determined to be desirable in order
to mitigate or avoid liability under any such law.

 

“Closing” means the closing of the sale and purchase of the Assets and the
assumption of the Assumed Liabilities, each as contemplated by this Agreement.

 

“Closing Price” shall mean, with respect to each AsiaInfo Share, for any day,
the last reported sale price or, in case no such sale takes place on such day,
the average of the closing bid and asked prices, in either case as reported on
the Nasdaq National Market, or a similar service if Nasdaq is no longer
reporting such information.

 

- 2 -



--------------------------------------------------------------------------------

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Conversion Amount” means RMB260 million, subject to any adjustments required
pursuant to Sections 2.10(f), 2.11(c), or as otherwise specifically provided in
this Agreement.

 

“Conversion Date” means any Business Day during the 12-month period following
the Closing Date on which Purchaser determines, in its sole and absolute
discretion, that the Note shall be converted into or exchanged for AsiaInfo
Shares in accordance with its terms.

 

“Encumbrances” means any and all liens, charges, security interests, mortgages,
pledges, options, preemptive rights, rights of first refusal or first offer,
proxies, levies, voting trusts or agreements, or other adverse claims or
restrictions on title or transfer of any nature whatsoever.

 

“Environmental Claim” means any claim, action, cause of action, investigation,
demand, letter, request for information or notice (written or oral) by any
Person alleging potential liability (including potential liability for
investigatory costs, Cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries, or penalties) arising
out of, based on or resulting from (i) the presence, Release or threatened
Release of any Hazardous Substance, or (ii) circumstances forming the basis of
any violation, or alleged violation, of any Environmental Law.

 

“Environmental Law” means any applicable law, treaty or governmental restriction
or agreement with any Governmental Authority which is in effect in the PRC
relating to the protection, investigation or restoration of the environment
(including natural resources) or the health or safety of human or other living
organisms, including the manufacture, introduction into commerce, export,
import, processing, distribution, use, generation, treatment, storage, handling,
presence, disposal, transportation, Release or management of, or other
activities with respect to, Hazardous Substances, in each case as in effect from
time to time prior to, on and after the Closing.

 

“Escrow Agent” means an internationally recognized financial institution to be
mutually agreed upon by Seller and Purchaser, which shall act as escrow agent
under the Escrow Agreement.

 

“Firewall Products” means the firewall products marketed and distributed by or
in connection with the Security Services Division, as identified and more
particularly described in the Procurement Agreement.

 

“Floating Charge” means the floating charge in relation to all of the assets of
Han Consulting, executed by Han Consulting in favor of LIAL on November 27,
2002.

 

“Governmental Authority” means any international, supranational, national,
provincial, regional, federal, state, municipal or local government, any
instrumentality, subdivision, court, administrative or regulatory agency or
commission or other authority thereof, or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority.

 

“Han Consulting” means Han International Consulting Company Limited, a company
organized and existing under the laws of the British Virgin Islands.

 

- 3 -



--------------------------------------------------------------------------------

“Han Loan Agreement” means the loan agreement dated November 27, 2002, by and
between Han Consulting and LIAL, for a revolving loan facility of up to
HK$50,000,000.

 

“Hazardous Substance” means (i) any petroleum or petroleum products, flammable
explosives, radioactive materials, medical waste, radon, asbestos or
asbestos-containing products or materials, chlorofluorocarbon,
hydrofluorocarbon, urea formaldehyde foam insulation, polychlorinated biphenyls
(PCBs) or lead-containing paint or plumbing; and (ii) any element, compound,
substance, waste or other material that is regulated under any Environmental Law
or is defined as, or included in the definition of, or deemed by or pursuant to
any Environmental Law or by any Governmental Authority to be “hazardous,”
“toxic,” a “contaminant,” “waste,” a “pollutant,” “hazardous substance,”
“hazardous waste,” “restricted hazardous waste,” “hazardous material,”
“extremely hazardous waste,” a “toxic substance,” a “toxic pollutant” or words
with similar meaning (in any language).

 

“HK$” means the lawful currency of Hong Kong.

 

“HMCL” means Han Management Consulting (China) Limited ( LOGO [g67616g11p02.jpg]
LOGO [g67616g25i69.jpg]), a company organized and existing under the laws of the
PRC.

 

“Hong Kong GAAP” means generally accepted accounting principles in Hong Kong.

 

“Indemnified Party” means any Person claiming indemnification under any
provision of Article VII.

 

“Indemnifying Party” means any Person against whom a claim for indemnification
is being asserted under any provision of Article VII.

 

“Indemnity Notice” means written notification pursuant to Section 7.5(a) of a
claim for indemnity under Article VII by an Indemnified Party, specifying the
nature of and basis for such claim, together with the amount or, if not then
reasonably ascertainable, the estimated amount, determined in good faith of such
claim.

 

“Information Security Products” means the products marketed and distributed by
the Security Services Division as of the date hereof or as of the Closing,
including Internet or intranet security products ( LOGO [g67616g30o48.jpg] )
(including, firewall products ( LOGO [g67616g42x12.jpg]), hacking screening
products ( LOGO [g67616g45r72.jpg] LOGO [g67616g37r70.jpg]), VPN products and
Internet or intranet physical separation devices ( LOGO [g67616g07l03.jpg]),
security separation and information exchange system ( LOGO [g67616g16x52.jpg]),
and security management and supervision system ( LOGO [g67616g43w72.jpg])),
content security products ( LOGO [g67616g98s26.jpg]) (including, but not limited
to, anti-virus products ( LOGO [g67616g39x05.jpg]), content filtering products (
LOGO [g67616g23o66.jpg] LOGO [g67616g27g69.jpg])), security management products
( LOGO [g67616g02x20.jpg]) (including, but not limited to, unified security
management system products ( LOGO [g67616g50b52.jpg]), authorization and
identification system products ( LOGO [g67616g85n87.jpg]) and security auditing
system products ( LOGO [g67616g37w31.jpg])).

 

“Insurance IT Services Division” means Seller’s IT services business operated
through Lenovo AI and focused on IT services for the insurance industry,
including all of Seller’s business, assets and properties used primarily
therein.

 

“Intellectual Property” means all intellectual property including (i) all names
and marks, including product names, brands and slogans, all registered and
unregistered trademarks, trade names, service marks, registered designs and
applications therefore and all goodwill associated therewith; (ii) all patents,
patent applications, rights in design and inventions, including any provisional,
utility,

 

- 4 -



--------------------------------------------------------------------------------

continuation, continuation-in-part or divisional applications filed in the PRC,
Hong Kong, the United States or any other jurisdiction, and all reissues thereof
and all reexamination certificates issuing therefrom; (iii) all ownership rights
to any copyrightable works, including all related copyright registrations; (iv)
all know-how or other trade secrets, whether or not reduced to practice; (v) the
right to sue for and recover damages, assert, settle and/or release any claims
or demands and obtain all other remedies and relief at law or equity for any
past, present or future infringement or misappropriation of any of the
Intellectual Property; (vi) all licenses, options to license and other
contractual rights to use the Intellectual Property; and (vii) all computer and
electronic data processing programs and software programs (including source
codes and object codes) and related documentation, existing research projects,
computer software presently under development, and all software concepts owned
and all proprietary information, processes, formulae and algorithms, used in the
ownership, marketing, development, maintenance, support and delivery of such
software.

 

“Inventory” means all inventory that is now, or at the time of the Closing will
be, used or held for use in or otherwise necessary for the conduct of, the
Business (other than the Telecommunications Applications Services Division or
the Insurance IT Services Division), including finished goods, work in process,
supplies and raw materials.

 

“IRS” means the United States Internal Revenue Service.

 

“LBL” means Lenovo (Beijing) Limited ( LOGO [g67616g50r88.jpg]), a company
organized and existing under the laws of the PRC.

 

“LCSTSL” means Lenovo Computer System and Technology Services Co., Ltd. ( LOGO
[g67616g92q52.jpg] LOGO [g67616g88i77.jpg]), a company organized and existing
under the laws of the PRC.

 

“Lenovo AI” means Legend AI Computer Technology Co., Ltd. ( LOGO
[g67616g75p59.jpg] LOGO [g67616g73a92.jpg]), a company organized and existing
under the laws of the PRC.

 

“Lenovo Trademarks” means the trademarks, tradenames and brandnames set forth in
Section 1.1 of the Seller Disclosure Schedule.

 

“LIAL” means Lenovo IT Alliance Limited, a company organized and existing under
the laws of the British Virgin Islands.

 

“LHL” means Legend Holdings Limited ( LOGO [g67616g03q48.jpg]), a company
organized and existing under the laws of the PRC.

 

“LHL Security Business Permits” means all Business Permits held by LHL, as
indicated and set forth in Section 2.1(g) of the Seller Disclosure Schedule
which are used or held for use in or otherwise necessary for the conduct of the
Business.

 

“LML” means Lenovo Manufacturing Limited, a company organized and existing under
the laws of the British Virgin Islands.

 

“Losses” means any and all damages, fines, fees, penalties, deficiencies,
liabilities, claims, losses (including loss of value), demands, judgments,
settlements, actions, obligations and costs and expenses (including interest,
court costs and fees and costs of attorneys, accountants and other experts or
other expenses of litigation or other proceedings or of any claim, default or
assessment).

 

- 5 -



--------------------------------------------------------------------------------

“March 31st Balance Sheet” means the pro forma balance sheet of the Business on
a stand alone basis, as of March 31, 2004, a copy of which is set forth in
Section 3.3(b) of the Seller Disclosure Schedule.

 

“Market Value” means, with respect to the AsiaInfo Shares, the average of the
daily Closing Price per AsiaInfo Share for the ten consecutive trading days
immediately preceding the Conversion Date, the Closing Date, the last Business
Day of the Review Period, or other applicable date of determination, as the case
may be.

 

“MOFCOM” means the Ministry of Commerce of China.

 

“Non-Telecommunications Business” means (i) all aspects of the Business acquired
by Purchaser hereunder, and (ii) the business conducted by the Enterprise
Information Systems (EIS) business division of Purchaser as conducted prior to
the date hereof.

 

“Operating Income” means profit after cost of sales and operating expenses, but
before non-operating revenue and expense items (e.g., interest income and
expense, dividend income, extraordinary items, subsidy income, taxes, and items
pertaining to ancillary operations).

 

“Outstanding Customer Contracts mean all of the outstanding contracts for the
provision of products and services of the Business to its customers (other than
contracts of Lenovo AI, the ChinaWeal Group and other contracts of the
Telecommunications Applications Services Division or the Insurance IT Services
Division) as of June 30, 2004, a complete list of which has been prepared by
Seller and is set forth in Section 3.17(d) of the Seller Disclosure Schedule.

 

“Percentage Share” means, with respect to any Transferred Company, the
percentage of the shares or other equity interests of the Transferred Company
owned by Seller or its Affiliates, as the case may be, immediately prior to
Closing.

 

“Permit” means any permit, license, franchise, approval, consent, registration,
clearance, variance, exemption, order, certificate or authorization by or of any
Governmental Authority.

 

“Permitted Encumbrances” means (i) Encumbrances for Taxes not yet due and
payable or (ii) mechanics’, carriers’, workers’ and other similar Encumbrances
arising or incurred in the ordinary course of business, in each case that
individually or in the aggregate with other such title defect, does not
materially impair the value of the property subject to such Encumbrances or
other such title defect or the use of such property in the conduct of the
Business.

 

“Person” means any natural person, corporation, general partnership, limited
partnership, limited or unlimited liability company, proprietorship, joint
venture, other business organization, trust, union, association or Governmental
Authority.

 

“Plan” means any employment, consulting, bonus, incentive compensation, deferred
compensation, pension, profit sharing, retirement, stock purchase, stock option,
stock ownership, stock appreciation rights, phantom stock, equity (or
equity-based), leave of absence, layoff, vacation, day or dependent care, legal
services, cafeteria, life, health, medical, dental, vision, welfare, accident,
disability, workmen’s compensation or other insurance, severance, separation,
termination, change of control, collective bargaining or other benefit plan,
understanding, agreement, practice, policy or arrangement of any kind, whether
written or oral.

 

“PRC GAAP” means generally accepted accounting principles in the PRC.

 

- 6 -



--------------------------------------------------------------------------------

“Pre-Closing Environmental Liabilities” means all Losses asserted against,
resulting to, imposed on, or incurred by Purchaser or its Affiliates in
connection with: (i) any actual or alleged Release or threatened Release of any
Hazardous Substance prior to the Closing Date on or from or affecting any of the
Leased Real Property; (ii) any actual or alleged violation of any Environmental
Law prior to the Closing Date, by Seller or any of its Affiliates or in
connection with the Business by any other Person; and (iii) any Environmental
Claim made by any Person that relates to or is based upon the operation of the
Business prior to the Closing Date or to any act or omission of Seller or any of
its Affiliates prior to the Closing, including Environmental Claims based on
indemnities or other contractual undertakings.

 

“Procurement Agreement” means a procurement agreement, dated the Closing Date,
by and between Purchaser (or a Purchasing Subsidiary designated by Purchaser)
and LBL, in form and substance reasonably satisfactory to Purchaser and its
counsel, providing for the matters described in Section 5.21.

 

“Purchaser Material Adverse Effect” means a material adverse effect on the
enforceability of Purchaser’s obligations under this Agreement or the
Transaction Documents or Purchaser’s ability to perform its obligations under
this Agreement or the Transaction Documents in a timely manner or to consummate
the transactions contemplated by this Agreement or the Transaction Documents
without material delay.

 

“Purchaser SEC Documents” means each statement, report, registration statement,
definitive proxy statement, and other filings filed with the SEC by Purchaser.

 

“Purchasing Subsidiaries” means the Subsidiaries of Purchaser that are caused by
Purchaser to purchase part or all of the Assets pursuant to the terms and
conditions of this Agreement.

 

“Release” means any releasing, spilling, leaking, discharging, disposing of,
pumping, pouring, emitting, emptying, injecting, leaching, dumping or allowing
to escape.

 

“RMB” means the renminbi, the lawful currency of China.

 

“Sales Agent Fees” means any cash or things in kind, including promotional fees,
advertising fees, sponsorship fees, labor service fees, consultancy fees,
commission, reimbursements for fees and expenses, travel expenses, tuitions or
any other fees, paid or promised to be paid at any time by any of Seller or its
Affiliates (or any of their respective representatives) in connection with
procuring or securing any contract or sales.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Security Services Division” means Seller’s security services division,
including all of Seller’s business, assets and properties used therein devoted
to the provision of security consulting ( LOGO [g67616g12a79.jpg] LOGO
[g67616g96x11.jpg]), security integration ( LOGO [g67616g69a53.jpg]), security
training ( LOGO [g67616g50c70.jpg]) and Information Security Products ( LOGO
[g67616g96i62.jpg] ) and outsourcing services ( LOGO [g67616g89s25.jpg]) to
customers.

 

“Seller Material Adverse Effect” means a material adverse effect on the
enforceability of Seller’s obligations under this Agreement or the Transaction
Documents or Seller’s ability to perform its obligations under this Agreement or
the Transaction Documents in a timely manner or to consummate the transactions
contemplated by this Agreement or the Transaction Documents without material
delay.

 

- 7 -



--------------------------------------------------------------------------------

“Seller Plan” means a Plan that Seller or any Selling Subsidiary, or any
Affiliate, sponsors, maintains, has any obligation to contribute to, has or may
have liability under or is otherwise a party to, or that otherwise provides
benefits for employees, former employees, independent contractors or former
independent contractors (or their dependents and beneficiaries) of the Business
(other than plans related solely to the Telecommunications Applications Services
Division or the Insurance IT Services Division), on the date of this Agreement
or at any time subsequent thereto and on or prior to the Closing Date.

 

“Selling Subsidiaries” means LML, LBL, LIAL and any and all other Subsidiaries
of Seller through which any of the Assets are held, including any Transferred
Company to the extent the transactions contemplated hereby are structured as an
acquisition of part or all of the Assets of such Transferred Company pursuant to
Section 2.15.

 

“Subsidiary” means, with respect to any Person, any other Person (i) of which
the first Person owns directly or indirectly 50% or more of the equity interest
in the other Person; (ii) of which the first Person or any other Subsidiary of
the first Person is a general partner or (iii) of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions with respect to
the other Person are at the time owned by the first Person and/or one or more of
the first Person’s Subsidiaries

 

“Takeover Proposal” means any inquiry or proposal relating to a merger,
consolidation, share exchange, business combination, disposition or transfer of
securities or assets (or any interest therein) or other similar transaction
involving the Business (other than a transaction related solely to the
Telecommunications Applications Services Division or the Insurance IT Services
Division), the Assets or the Assumed Liabilities or any entity directly or
indirectly holding the Business (other than a transaction related solely to the
Telecommunications Applications Services Division or the Insurance IT Services
Division), the Assets or the Assumed Liabilities.

 

“Tangible Property” means all machinery, tools, equipment, fixtures, vehicles,
spare parts, furniture, personal computers (including desktop and notebook
computers), other computer hardware, and other tangible personal property (other
than Inventory) at the time of the Closing will be, used or held for use in or
otherwise necessary for the conduct of, the Business (other than the
Telecommunications Applications Services Division or the Insurance IT Services
Division).

 

“Tax” and “Taxes” means any PRC, Hong Kong, U.S. or other federal, state,
provincial, local or foreign income, gross receipts, employment, payroll,
license, excise, severance, stamp, occupation, premium, customs duties, capital
stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated or
other tax of any kind whatsoever, including any interest, penalty or addition
thereto.

 

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Telecommunications Applications Services Division” means Seller’s
telecommunications applications services division of the Business, operated
primarily through the ChinaWeal Group, including all of Seller’s business,
assets and properties used therein, and the other business, assets and
properties devoted primarily to the provision of information technology (IT)
software and services to customers engaged primarily in the telecommunications
industry.

 

- 8 -



--------------------------------------------------------------------------------

“Transferred Companies” means LCSTSL, Han Consulting and Han Consulting’s
Subsidiaries, including HMCL.

 

“Transaction Documents” means the Note, the Bill of Sale, the Escrow Agreement,
the Assignment Agreement, the Onshore Transfer Agreements, the Registration
Rights Agreement, the Procurement Agreement, the Trademark License Agreement,
the Technology License Agreement and the Transitional Services Agreement,
collectively.

 

“Transitional Services Agreement” means a transitional services agreement, dated
the Closing Date, by and between Purchaser and Seller, in form and substance
reasonably satisfactory to Purchaser and Seller, providing for the matters
described in Section 5.14.

 

“U.S.” means the United States of America.

 

“U.S. GAAP” means generally accepted accounting principles in the U.S.

 

“US$” means the lawful currency of the United State of America.

 

“WTITL” means Wuhan Tongpu Information Technology Co., Ltd. ( LOGO
[g67616g15a.jpg]).

 

Section 1.2. Other Defined Terms. Other terms defined are in the other parts of
this Agreement indicated below:

 

“Accrued Salaries and Bonuses”

   2.4 (j)

“AsiaInfo Share Cap”

   2.11(a)

“Assets”

   2.1

“Assignment Agreement”

   6.2(h)

“Assumed Contracts”

   2.1(f)

“Assumed Liabilities”

   2.3(a)

“Beijing Office Space”

   5.14

“Bill of Sale”

   2.9(a)

“Board of Arbitration”

   9.11(a)

“Business Financial Statements”

   3.3(b)

“Business Permits”

   3.12(b)

“Closing Date”

   2.7

“Closing Date Balance Sheet”

   2.10(a)

“Closing Date Net Assets”

   2.10(a)

“Confidentiality Agreement”

   5.2(a)

“Conversion Shares”

   2.11(a)

“Dispute Notice”

   2.10(c)

“Earn-out Objection Notice”

   2.12(d)

“Earn-out Payment”

   2.12(a)

“Eligible Employees”

   5.11(g)

“Equity Compensation Program”

   5.11(g)

“Escrow Account”

   2.14

“Escrow Agreement”

   2.14

“Escrow Shares”

   2.14

“Exchange Act”

   4.4

“Excluded Assets”

   2.2

“Excluded Intellectual Property”

   5.22

 

- 9 -



--------------------------------------------------------------------------------

“Excluded Liabilities”

   2.4

“Excluded Permits”

   2.1(g)

“Five Year Lock-Up Shares”

   5.17(a)

“Han Financial Statements”

   3.3(c)

“Han Minority Interest”

   5.16

“Hong Kong”

   preamble

“Indemnity Amount”

   7.4

“Initial Shares”

   2.5(a)

“Initial Term”

   5.19(b)

“Key Employees”

   6.2(f)

“LCSTSL Accounts”

   3.3(d)

“Lease Agreement”

   6.2(m)

“Lock-Up”

   5.17(a)

“Note”

   2.5(a)

“Onshore Transfer Agreements”

   6.2(j)

“Post-Closing Statement”

   2.12(c)

“Purchase Price”

   2.5(a)

“Purchase Price Allocation”

   2.5(b)

“Purchaser”

   preamble

“Purchaser Financial Statements”

   4.4

“Purchaser Indemnified Parties”

   7.2(a)

“Real Property”

   3.22(a)

“R&D Employees”

   3.9(c)

“Registration Rights Agreement”

   5.17(b)

“Representatives”

   5.2(a)

“Review Period”

   2.12(a)

“Reviewing Accountant”

   2.10(d)

“Rules”

   9.11(a)

“SEC”

   3.30(c)

“Seconded Employees”

   5.11(c)

“Securities Act”

   3.30(a)

“Security Business Permits”

   7.2(b)

“Seller”

   Preamble

“Seller Competitor Acquisition”

   5.17(a)

“Seller Disclosure Schedule”

   Article III

“Seller Financial Statements”

   3.3(a)

“Seller Indemnified Parties”

   7.3

“Seller’s Review Period”

   2.12(d)

“Straddle Periods”

   5.7(c)

“Tax Loss”

   5.7(d)

“Technology License Agreement”

   5.22

“Trademark License Agreement”

   5.19(b)

“Transfer Taxes”

   5.7(b)

“Transferred Employees”

   5.11(a)

“Valuation Gap”

   2.12(a)

 

- 10 -



--------------------------------------------------------------------------------

Section 1.3. Interpretation. As used in this Agreement, except to the extent
that the context otherwise requires:

 

(a) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;

 

(b) the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

 

(c) whenever the words “include,” “includes” or “including” (or similar terms)
are used in this Agreement, they are deemed to be followed by the words “without
limitation”;

 

(d) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

 

(e) all terms defined in this Agreement have their defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

 

(f) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

 

(g) if any action is to be taken by any party hereto pursuant to this Agreement
on a day that is not a Business Day, such action shall be taken on the next
Business Day following such day;

 

(h) references to a Person are also to its permitted successors and assigns;

 

(i) the use of “or” is not intended to be exclusive unless expressly indicated
otherwise;

 

(j) “contract” includes any note, bond, mortgage, indenture, deed of trust,
loan, credit agreement, franchise concession, contract, agreement, Permit,
license, lease, purchase order, sales order, arrangement or other commitment,
obligation or understanding, whether written or oral;

 

(k) “ordinary course of business” (or similar terms) shall be deemed followed by
“consistent with past practice”;

 

(l) “assets” shall include “rights,” including rights under contracts;

 

(m) “reasonable efforts”, “best efforts” or similar terms shall not require the
waiver of any rights under this Agreement.

 

ARTICLE II

 

PURCHASE AND SALE; CLOSING

 

Section 2.1. Purchase and Sale. At the Closing, upon the terms and subject to
the conditions of this Agreement, Seller will (and will cause the Selling
Subsidiaries to) sell, transfer, assign, convey and deliver or cause to be sold,
transferred, assigned, conveyed and delivered, to Purchaser (or to one or more
Purchasing Subsidiaries as designated by Purchaser at least five Business Days
before Closing), and Purchaser will (or will cause one or more Purchasing
Subsidiaries to) purchase from Seller, and acquire

 

- 11 -



--------------------------------------------------------------------------------

good and valid title to, free and clear of all Encumbrances (other than
Permitted Encumbrances) all of the assets, properties and rights of Seller and
its Affiliates that are now, or at the time of the Closing will be, primarily
used or held for use in the Business (collectively, the “Assets”), including all
assets reflected on the most recent balance sheet included in the Business
Financial Statements and not subsequently disposed of in the ordinary course of
business without breach of any provision of this Agreement, in each case other
than the Excluded Assets described in Section 2.2. The Assets shall include:

 

(a) [RESERVED];

 

(b) all Tangible Property;

 

(c) all Inventory;

 

(d) all trade accounts receivable, all notes receivable and other rights to
receive payments arising out of sales occurring in the conduct of the Business
(other than the Telecommunications Applications Services Division or the
Insurance IT Services Division) and the security agreements related thereto,
including any rights of any of Seller or its Affiliates with respect to any
third-party collection proceedings or any other actions or proceedings that have
been commenced in connection therewith;

 

(e) all Business Intellectual Property;

 

(f) all rights of Seller and its Affiliates under all Outstanding Customer
Contracts and, except as specifically excluded pursuant to Section 2.2(xi), all
other contracts (other than contracts of the Telecommunications Applications
Services Division or the Insurance IT Services Division) that are now, or at the
time of the Closing will be, used or held for use in or necessary for the
conduct of, the Business or relating to or arising out of the conduct of the
Business, including all contracts under which Seller or any of its Affiliates
have the right to protect the confidentiality of information relating to the
Business or to prevent third parties from competing with the Business or
soliciting employees of the Business, all agency and distributor agreements and
also including the contracts listed in Section 3.17(a) of the Seller Disclosure
Schedule (the “Assumed Contracts”);

 

(g) all Permits, other than Permits held by and used solely by the ChinaWeal
Group or Lenovo AI and the Permits listed in Section 2.1(g) of the Seller
Disclosure Schedule (the “Excluded Permits”) that are now, or at the time of the
Closing will be, used or held for use in or otherwise necessary for the conduct
of, the Business, including the Business Permits listed in Section 3.12(b) of
the Seller Disclosure Schedule;

 

(h) all material files, documents, instruments, papers, books and records
(whether in paper, digital or other tangible or intangible form) that are now,
or at the time of the Closing will be, used or held for use in or otherwise
necessary for the conduct of, the Business (other than the Telecommunications
Applications Services Division or the Insurance IT Services Division), the
Assets or the Assumed Liabilities, including all financial records, technical
information, operating and production records, quality control records,
blueprints, research and development notebooks and files, customer credit data,
manuals, engineering and scientific data, sales and promotional literature,
drawings, technical plans, business plans, budgets, price lists, lists of
customers and suppliers and human resources and employee benefits data;

 

(i) all rights, claims and causes of action that are now, or at the time of the
Closing will be, used or held for use in or otherwise necessary for the conduct
of, the Business (other than the Telecommunications Applications Services
Division or the Insurance IT Services Division) or any of the Assumed
Liabilities or the Assets (including all of Seller’s or its Subsidiaries’
pre-Closing rights, claims,

 

- 12 -



--------------------------------------------------------------------------------

credits, causes of action or rights of set-off or counter-claim against
manufacturers or vendors pursuant to manufacturers’ and vendors’ warranties,
representations and guarantees covering the Tangible Property as of the
Closing);

 

(j) all prepaid expenses, deferred charges, advance payments, security deposits
(whether deposited with or paid by Seller or any of its Affiliates) and similar
items that are now, or at the time of the Closing will be, used or held for use
in or otherwise necessary for the conduct of, the Business (other than the
Telecommunications Applications Services Division or the Insurance IT Services
Division);

 

(k) all rights of Seller or any of its Affiliates under or pursuant to all
warranties, representations and guarantees made by suppliers, manufacturers and
contractors in connection with products sold or services provided to Seller or
any of its Affiliates for or in connection with the Business (other than the
Telecommunications Applications Services Division or the Insurance IT Services
Division), or in respect of any Asset;

 

(l) all petty cash located on the Closing Date at any facility included in the
Assets;

 

(m) all insurance proceeds and all rights to insurance proceeds received or
receivable in respect of any loss or casualty with respect to any asset that
will be or would be, if held by Seller or any of its Affiliates on the Closing
Date, an Asset;

 

(n) all proceeds, net of any direct out-of-pocket cost of disposition, from the
sale or other disposition after the date of this Agreement and prior to the
Closing Date of any asset that (A) is of a type permitted or required by U.S.
GAAP to be treated as a fixed asset on the books of the Business and (B) but for
such sale or other disposition prior to the Closing would be an Asset;

 

(o) all websites and domain names that are now, or at the time of the Closing
will be, used or held for use in or otherwise necessary for the conduct of, the
Business (other than the Telecommunications Applications Services Division or
the Insurance IT Services Division) as set forth in Section 2.1(o) of the Seller
Disclosure Schedule;

 

(p) subject to Section 2.15, either (i) all of the Assets (other than Excluded
Assets, if any) held by Han Consulting and its Subsidiary, HMCL (it being
understood that the outstanding equity interest of WTITL held by Han Consulting
shall be considered an Asset for purposes of the foregoing clause), or (ii) all
of Seller’s equity interest in Han Consulting;

 

(q) subject to Section 2.15, either (i) all of the Assets (other than Excluded
Assets, if any) held by LCSTSL or (ii) all of Seller’s equity interest in
LCSTSL.

 

Section 2.2. Excluded Assets. Notwithstanding any provision of this Agreement to
the contrary, Purchaser shall not acquire and there shall be excluded from the
Assets, each of the following (the “Excluded Assets”):

 

(i) the business, assets and properties of the ChinaWeal Group, as well as any
equity capital of any entities in the ChinaWeal Group;

 

(ii) all rights of Seller and the Selling Subsidiaries under this Agreement and
the documents and other papers delivered to Seller pursuant to this Agreement;

 

(iii) all original financial records and tax records of Seller and its
Affiliates (other than the original financial records and tax records of the
Transferred Companies) relating to the Business,

 

- 13 -



--------------------------------------------------------------------------------

the Assets or the Assumed Liabilities; provided that Seller and its Affiliates
will furnish Purchaser with copies upon request and will afford Purchaser and
its Representatives access to such records as contemplated in Section 5.13(c);

 

(iv) the Lenovo Trademarks licensed to Purchaser under Section 5.19(b) and the
other Excluded Intellectual Property;

 

(v) any assets sold or otherwise disposed of in the ordinary course and not in
violation of any provisions of this Agreement or any other Transaction Document
on or prior to Closing;

 

(vi) any inter-company payables or receivables between (1) Seller and its
Subsidiaries (other than the Transferred Companies) and (2) the Transferred
Companies;

 

(vii) the other assets and business of Seller used primarily in the
Telecommunications Applications Services Division (to the extent not owned and
operated by the ChinaWeal Group) as set forth in Section 2.2(vii) of the Seller
Disclosure Schedule);

 

(viii) all refunds of Taxes which Seller is required to pay under Section 5.7(d)
or which Seller has paid or caused the Selling Subsidiaries or the Transferred
Companies to pay prior to Closing, net of any Tax paid upon receipt of such
refunds, and not including any refunds which are set forth as assets on the
Closing Date Balance Sheet as finally determined under Section 2.10;

 

(ix) except as provided in Section 2.1(l), all cash on hand or in banks, cash
equivalents, all rights in any funds of any nature (including, without
limitation, funds relating to vacation pay, workers’ compensation, unemployment
compensation and other employee benefits), bank and security accounts, safe
deposit boxes and vaults, wherever maintained or held by the Business;

 

(x) Lenovo AI and the assets and properties of the Insurance IT Services
Division conducted by Lenovo AI;

 

(xi) The Software License Framework Agreement dated June 1, 2003 between LCSTCL
and LBL, which Seller shall terminate on or prior to Closing;

 

(xii) the Excluded Permits;

 

(xiii) the Real Property, which shall be made available to Purchaser or its
Subsidiaries under the Transitional Services Agreement;

 

(xiv) the asset and properties as set forth in Section 2.2(xiv) of the Seller
Disclosure Schedule; and

 

(xv) any and all accounts receivable from the Nanguan District Bureau of
Education of Changchun in connection with products and services of the Business.

 

Section 2.3. Assumed Liabilities.

 

(a) Purchaser agrees that, on the Closing Date, Purchaser will assume and
thereafter pay, perform or discharge, as the case may be, except to the extent
being contested in good faith (collectively, the “Assumed Liabilities”):

 

(i) other than the liabilities excluded pursuant to Section 2.4 below, all
liabilities under the contracts included in the Assets;

 

- 14 -



--------------------------------------------------------------------------------

(ii) all liabilities for Tax for which Purchaser is not entitled to payment
under Section 5.7(d);

 

(iii) any liabilities for statutory compensation or severance benefits under PRC
law for the Transferred Employees for the period from their respective dates of
employment with Seller or any of its Subsidiaries as set out in Section
2.3(a)(iii) of the Seller Disclosure Schedule until the Closing Date;

 

(iv) the liabilities to be prorated pursuant to Section 2.6; and

 

(v) to the extent reflected in the March 31st Balance Sheet or incurred after
the date thereof in the ordinary course and consistent with past practice, all
trade accounts payable arising out of sales occurring in the conduct of the
Business (other than the Telecommunications Applications Services Division or
the Insurance IT Services Division).

 

(b) Notwithstanding the provisions of Section 2.3(a) Purchaser shall be required
to assume obligations and liabilities that were incurred prior to the Closing
Date only to the extent of any accrual thereof in the final Closing Date Balance
Sheet.

 

(c) In the event of any claim against Purchaser with respect to any of the
Assumed Liabilities, Purchaser shall have, and Seller hereby assigns to
Purchaser, any defense, counterclaim or right of setoff that would have been
available to Seller or the Business if such claim had been asserted against
Seller or the Business. The assumption by Purchaser of the Assumed Liabilities
and the transfer of the Assumed Liabilities by Seller shall in no way expand the
rights or remedies of any Person against Purchaser or Seller or their respective
officers, directors, employees, stockholders and advisors as compared to the
rights and remedies that such Person would have had against such parties had
Purchaser not assumed the Assumed Liabilities. Without limiting the generality
of the foregoing, the assumption by Purchaser of the Assumed Liabilities shall
not create any third-party beneficiary rights.

 

Section 2.4. Excluded Liabilities. Notwithstanding any provision of this
Agreement to the contrary (and without implication that Purchaser is assuming
any liability of Seller or the Business or any liability related to any of the
Assets not expressly excluded), Purchaser is not assuming and shall not be
required to pay, perform or discharge any liabilities or obligations that are
not specifically included in the Assumed Liabilities (the “Excluded
Liabilities”). Seller shall (or shall cause an Affiliate to) pay, perform or
discharge when due or required to be performed or discharged, or contest in good
faith, the Excluded Liabilities. The Excluded Liabilities shall include the
following:

 

(a) all obligations and liabilities relating to or incurred in connection with
the Excluded Assets;

 

(b) all warranty and other obligations and liabilities based on any actual or
alleged defect in the design, manufacture, quality, conformity to specification
or fitness for purpose or maintenance requirements of any product manufactured,
licensed or sold by the Business, or any service provided by the Business,
before the Closing Date, including all product liability, product or service
warranty or maintenance obligations and liabilities and all obligations and
liabilities in respect of product recalls or product warnings (including
voluntary recalls and warnings reasonably intended to avoid or mitigate
liability) in excess of the amount to be provided for such liabilities on the
Closing Date Balance Sheet in accordance with Section 2.10(b)(iv);

 

(c) all Pre-Closing Environmental Liabilities;

 

- 15 -



--------------------------------------------------------------------------------

(d) all liabilities for Tax for which Purchaser is entitled to payment under
Section 5.7(d);

 

(e) all liabilities related to, associated with or arising out of any breach or
default, failure to perform, overcharges or underpayments, in each case arising
from events or actions prior to the Closing under the contracts included in the
Assets or Assumed Liabilities;

 

(f) all legal, accounting, brokerage, investment banking and finder’s fees or
other fees and expenses incurred by or on behalf of Seller or its Affiliates in
connection with this Agreement and the transactions contemplated hereby;

 

(g) all liabilities related to, associated with or arising out of any action,
claim, suit or proceeding with respect to the Assets or the operation of the
Business prior to the Closing, whether such action, claim, suit or proceeding is
brought prior to, on or after the Closing;

 

(h) all liabilities owed to any shareholder of any of the Transferred Companies
or their respective Subsidiaries, including any liabilities under any
shareholders’ agreement to which Seller or any of its Affiliates is or was a
party;

 

(i) all liabilities of Seller or its Affiliates related to, associated with or
arising out of any infringement by Seller or its Affiliates of the Intellectual
Property rights of any Person;

 

(j) except as specifically assumed pursuant to Section 2.3(a)(iii), with respect
to past or present employees of the Business, (1) all liabilities arising out of
or in connection with any Plan or the employment of any such employee by Seller
or any of its Affiliates (including all liabilities related to housing fund or
social security fund obligations of Seller or any of its Affiliates to past or
present employees pursuant to the Zhufang Gongjijin Guanli Tiaoli, the Shehui
Baoxianfei Zhengjiao Zanxing Banfa or other laws or regulations of the PRC)
prior to the Closing and (2) any liabilities for (i) medical, dental, disability
income, life insurance or accidental death benefits, whether insured or self
insured, for claims incurred or for disabilities commencing prior to the Closing
Date, (ii) workers’ compensation (both long term and short term) benefits,
whether insured or self-insured, to the extent accruing or based upon exposure
to conditions prior to the Closing Date or for claims incurred or for
disabilities commencing prior to the Closing Date, (iii) severance liabilities
(including any severance liabilities under the Weifan He Jiechu Laodong Hetong
De Jingji Buchang Banfa or other laws or regulations of the PRC) incurred prior
to Closing, and whether or not accrued prior to the Closing Date, and (d) any
salaries, bonuses or other employee compensation of any such employee accruing
or accrued before the Closing Date, including any accrued entitlements under
Seller’s or any of its Affiliate’s profit sharing plan (“Accrued Salaries and
Bonuses”);

 

(k) any obligation to pay any Sales Agent Fees related to the contracts included
in the Assets that were incurred prior to the Closing Date to the extent such
liabilities exceed the provisioning (if any) made in the Closing Date Balance
Sheet for such fees in accordance with section 2.10(b)(vi);

 

(l) any other non-trade related liabilities of the Business to Seller, any of
its Affiliates or any other third party;

 

(m) any and all liabilities of the ChinaWeal Group or the Telecommunications
Applications Services Division; and

 

(n) any and all liabilities of Lenovo AI or the insurance industry-focused IT
services business conducted by Lenovo AI.

 

- 16 -



--------------------------------------------------------------------------------

Section 2.5. Purchase Price.

 

(a) Subject to any adjustments required pursuant to Section 2.10, the purchase
price (the “Purchase Price”) for the Assets shall be payable by (i) delivery of
a number of AsiaInfo Shares having an aggregate Market Value of RMB40,000,000
(the “Initial Shares”) on the Closing Date, (ii) the issuance and delivery of a
subordinated promissory note (the “Note”) that shall be mandatorily convertible
or exchangeable into a number of shares of common stock of Purchaser having an
aggregate Market Value at the time of conversion or exchange equal to the
Conversion Amount, (iii) the Earn-out Payment, if any, and (iv) the assumption
by Purchaser of the Assumed Liabilities. A form of the Note is attached hereto
as Exhibit A. In the event that, pursuant to Section 2.15, the parties determine
to enter into a forward contract in lieu of Purchaser’s issuing the Note at
Closing, Exhibit A shall be revised in the form of a forward contract with
substantially the same terms.

 

(b) Prior to the Closing Date, Seller and Purchaser shall attempt to reach a
good faith agreement regarding the manner in which the Purchase Price and the
Assumed Liabilities will be allocated among the Assets. If Seller and Purchaser
agree on such allocation (the “Purchase Price Allocation”), the Purchase Price
Allocation shall be set forth in a schedule attached hereto as Schedule 2.5 at
Closing. Each of Seller and Purchaser shall, and shall cause their respective
Subsidiaries, to act in accordance with the Purchase Price Allocation in the
preparation and filing of all PRC, Hong Kong or U.S. Tax Returns or other
similar filings in other jurisdictions, as applicable. If the Purchase Price is
adjusted under this Agreement after the Closing, then Seller and Purchaser will
revise the Purchase Price Allocation (if one has been mutually agreed) to
appropriately reflect such adjustment.

 

Section 2.6. Proration of Payments. After the Closing, any regular periodic
charges with respect to the Business or the Assets, including amounts payable
with respect to leases, insurance and utilities and all real property, personal
property and similar Taxes relating to the Assets, which become due and payable
on or after the Closing Date and relate to periods both before and after the
Closing Date, shall be prorated and adjusted between Seller and Purchaser as of
the Closing Date on a per diem basis and Seller shall be responsible for and pay
to Purchaser the portion of such amounts allocable to the period prior to the
Closing Date for which payment is due on or after the Closing Date within five
Business Days of the receipt of an invoice from Purchaser.

 

Section 2.7. Closing. The Closing shall be held at the offices of Clifford
Chance, 3326 China World Tower I, No. 1 Jianguomenwai Avenue, Chaoyang District,
Beijing 100004, China, at 10:00 a.m. local time, on the last day of the month
following the satisfaction or waiver of all conditions set forth in Article VI
(other than conditions that, by their nature, are to be satisfied at the
Closing, but subject to the satisfaction or waiver of those conditions) or at
such other time or place as Purchaser and Seller mutually agree (such date and
time of the Closing being herein referred to as the “Closing Date”).

 

Section 2.8. Closing Deliveries by Purchaser.

 

At the Closing, Purchaser will deliver or cause to be delivered to Seller:

 

(a) share certificates representing the Initial Shares issued in the name of
Seller or duly endorsed in blank;

 

(b) a duly executed Note;

 

(c) a duly executed copy of the Transitional Services Agreement;

 

(d) duly executed copies of any Onshore Transfer Agreements;

 

- 17 -



--------------------------------------------------------------------------------

(e) a duly executed copy of the Escrow Agreement;

 

(f) a duly executed copy of the Registration Rights Agreement;

 

(g) a duly executed copy of the Assignment Agreement;

 

(h) a duly executed copy of the Procurement Agreement

 

(i) a duly executed copy of the Trademark License Agreement

 

(j) a duly executed copy of the Technology License Agreement; and

 

(k) such further instruments and documents as may be required to be delivered by
Purchaser pursuant to the terms of this Agreement or as may be reasonably
requested by Seller in connection with the Closing of the Transactions
contemplated hereby or to complete the transfer of the Assets and the Business
(other than the Telecommunications Applications Services Division or the
Insurance IT Services Division) to Purchaser, including good, sufficient
instruments of assignment with respect to the Intellectual Property being
transferred by Seller to Purchaser in recordable form, endorsements, consents,
assignments and other good and sufficient instruments of conveyance and
assignment necessary or appropriate to vest in Purchaser all right, title and
interest in, to and under the Assets.

 

Section 2.9. Closing Deliveries by Seller.

 

At the Closing, Seller will deliver or cause to be delivered to Purchaser:

 

(a) a duly executed original copy of the Bill of Sale (a “Bill of Sale”) in
substantially the form of Exhibit B;

 

(b) a duly executed copy of the Transitional Services Agreement;

 

(c) a duly executed copy of the Escrow Agreement;

 

(d) a duly executed copy of the Assignment Agreement;

 

(e) resignations of certain directors and officers of the Transferred Companies
as contemplated in Section 6.2(r).

 

(f) a duly executed copy of the Procurement Agreement;

 

(g) duly executed copies of any Onshore Transfer Agreements.

 

(h) a duly executed copy of the Registration Rights Agreement;

 

(i) a copy of the Equity Compensation Program;

 

(j) a duly executed copy of the Trademark License Agreement;

 

(k) a duly executed copy of the Technology License Agreement;

 

- 18 -



--------------------------------------------------------------------------------

(l) subject to Section 2.15, share certificates representing all of the
outstanding equity capital of Han Consulting, including the Han Minority
Interest, duly endorsed in blank or in the name of Purchaser or a Purchasing
Subsidiary designated by Purchaser;

 

(m) subject to Section 2.15, a certificate of approval from the relevant PRC
regulatory authorities approving the transfer of the respective equity interests
held by LML and LBL in LCSTSL to Purchaser and/or one or more Purchasing
Subsidiaries designated by Purchaser; and

 

(n) such further instruments and documents as may be required to be delivered by
Seller pursuant to the terms of this Agreement or as may be reasonably requested
by Purchaser in connection with the Closing of the transactions contemplated
hereby or to complete the transfer of the Assets and the Business (other than
the Telecommunications Applications Services Division or the Insurance IT
Services Division) to Purchaser, including good, sufficient instruments of
assignment with respect to the Intellectual Property being transferred by Seller
to Purchaser in recordable form, endorsements, consents, assignments and other
good and sufficient instruments of conveyance and assignment necessary or
appropriate to vest in Purchaser all right, title and interest in, to and under
the Assets.

 

Section 2.10. Closing Balance Sheet.

 

(a) As promptly as practicable following the Closing Date, but in no event more
than 90 days following the Closing Date, with the reasonable cooperation and
assistance of Seller, Purchaser will prepare and deliver to Seller a pro forma
balance sheet as of the Closing Date (the “Closing Date Balance Sheet”) setting
forth the Assets and the Assumed Liabilities (except for liabilities described
in Section 2.6) that shall be prepared in accordance with U.S. GAAP and in
accordance with Section 2.10(b) below (to the extent any provision of Section
2.10(b) is inconsistent with U.S. GAAP, the Closing Balance Sheet shall be
consistent with Section 2.10(b), and not, to the extent set forth in Section
2.10(b), U.S. GAAP), as if the Closing Date were the end of a fiscal year and as
if the Closing Date Balance Sheet were the balance sheet of a Person whose only
assets and liabilities were the Assets and Assumed Liabilities. As used herein,
“Closing Date Net Assets” means the amount determined by subtracting from the
aggregate amount of the Assets reflected on the final Closing Date Balance
Sheet, the aggregate amount of the Assumed Liabilities reflected on the final
Closing Date Balance Sheet, as determined pursuant to this Section 2.10.

 

(b) In furtherance and not in limitation to Section 2.10(a), Purchaser and
Seller agree that the Closing Date Balance Sheet shall be prepared in accordance
with the following accounting methods and policies:

 

(i) the value of any asset permitted or required by U.S. GAAP to be treated as a
fixed asset in the Closing Date Balance Sheet shall have been written down to
zero;

 

(ii) the value of all Inventory which has been, or is scheduled to be, returned
to the related suppliers for compensation shall have been eliminated from the
line item for Inventory. The value of all other Inventory shall be written down
on the following basis:

 

(a) 10% for Inventories aged over 3 months;

 

(b) 25% for Inventories aged over 4 months;

 

(c) 45% for Inventories aged over 5 months;

 

(d) 70% for Inventories aged over 6 months; and

 

- 19 -



--------------------------------------------------------------------------------

(e) 100% for Inventories aged over 7 months.

 

(iii) provisioning for any overdue account receivable shall be made in an amount
equal to 10% of the gross amount of all receivables as set out in the Closing
Date Balance Sheet;

 

(iv) warranty liabilities shall be accrued in an amount equal to the product of
(A) 0.5% and (B) the sum of the total revenues for the fiscal years ended March
31, 2003 and March 31, 2004;

 

(v) any inter-company receivables (other than trade account receivables) between
(1) Seller and its Subsidiaries (other than the Transferred Companies) and (2)
the Transferred Companies, shall have been written off;

 

(vi) provisioning for Sales Agent Fees relating to contracts included in the
Assets that were entered into on or prior to the Closing Date shall be made
consistent with Seller’s prior practice;

 

(vii) for the avoidance of doubt, no assets or liabilities related to the
transfer of any rights under the Han Loan Agreement to Purchaser shall be
included in the Closing Date Balance Sheet for purposes of calculating the
Closing Date Net Assets, regardless of whether or not such assets are
transferred at Closing; and

 

(vii) any other adjustments to be agreed by Seller and Purchaser.

 

(c) Unless within 30 days after delivery of the Closing Date Balance Sheet,
Seller shall deliver to Purchaser a notice setting forth, in reasonable detail,
any good faith dispute as to the Closing Date Balance Sheet and the basis for
such dispute (a “Dispute Notice”), the Closing Date Balance Sheet shall be
deemed accepted by Seller and shall be final and binding.

 

(d) For 15 days after Purchaser’s receipt of a Dispute Notice, the parties shall
endeavor in good faith to resolve by mutual agreement all matters in the Dispute
Notice. If the parties are unable to resolve any matter in the Dispute Notice
within such 15-day period, Purchaser and Seller shall engage KPMG (or, in the
event either Seller or Purchaser is a client of KPMG at such time, an accounting
firm to be mutually agreed upon by Seller and Purchaser) as the “Reviewing
Accountant” (if such accounting firm is unable or unwilling to serve as the
Reviewing Accountant, the parties shall, within 15 days after the end of such
15-day period, agree on an alternate independent accounting firm or have such
selection made pursuant to the rules of the Hong Kong International Arbitration
Centre to resolve the remaining disputes). Purchaser and Seller will each pay
one-half of the fees and expenses of the Reviewing Accountant.

 

(e) Purchaser and Seller shall instruct the Reviewing Accountant to resolve the
disputed matters as promptly as practicable. The parties shall cooperate with
each other and the Reviewing Accountant in connection with the matters set forth
in this Section 2.10, including by furnishing such information as may be
reasonably requested. Each party shall afford the other parties the opportunity
to participate in all communications with the Reviewing Accountant. The
determination of the Reviewing Accountant shall be final and binding and no
party shall seek recourse to courts, other tribunals or otherwise, other than to
collect any amounts due under this Section 2.10. Judgment may be entered to
enforce the Reviewing Accountant’s determination in any court having
jurisdiction over the party against which such determination is to be enforced.

 

(f) Upon the final determination of the Closing Date Balance Sheet, if the
Closing Date Net Assets are less than RMB100,000,000, then (i) in the event the
Conversion Date has not yet occurred

 

- 20 -



--------------------------------------------------------------------------------

prior to such final determination, the Conversion Amount shall be reduced by an
amount equal to such difference, or (ii) in the event the Conversion Date has
occurred prior to such final determination, Seller shall, within 5 Business Days
of such final determination, return to Purchaser, AsiaInfo Shares having a
Market Value as of the Conversion Date equal to the amount by which the Closing
Date Net Assets are less than RMB100,000,000.

 

Section 2.11. Conversion of the Note

 

(a) Conversion. Pursuant to the terms and conditions thereof, on the Conversion
Date, the Note shall be converted into a number of AsiaInfo Shares (the
“Conversion Shares”) equal to the Conversion Amount divided by the Market Value
of the AsiaInfo Shares on such date; provided, however, that the aggregate
number of AsiaInfo Shares into which the Note shall be convertible will not
exceed 4,498,130 shares (the “AsiaInfo Share Cap”). The AsiaInfo Share Cap shall
be subject to proportionate adjustment in the event of share splits, share
combinations, or share dividends by Purchaser.

 

(b) Share Cap Adjustment Payment. In the event that, as a result of the AsiaInfo
Share Cap, the Conversion Amount is greater than the Market Value of the maximum
number of Conversion Shares on the Conversion Date, the difference shall be paid
by Purchaser to Seller in cash or in AsiaInfo Shares having an aggregate Market
Value on the Conversion Date equal to such difference, or in any combination
thereof, at the sole and absolute discretion of Purchaser.

 

(c) Indemnity Adjustment. If Seller is liable to make an indemnification payment
to Purchaser pursuant to Article VII of this Agreement and the Conversion Date
has not occurred at the time of delivery of the relevant indemnity claim, the
Conversion Amount shall be reduced by an amount equal to such indemnification
payment.

 

Section 2.12. Earn-out.

 

(a) Subject to, and in accordance with, the other provisions of this Section
2.12, if during the first 12 full calendar months following the Closing Date
(the “Review Period”), the product obtained by multiplying the Operating Income
of Purchaser’s Non-Telecommunications Business during such period times ten
exceeds the Base Valuation, Purchaser (or one or more Purchasing Subsidiaries)
shall pay Seller an amount (the “Earn-out Payment”) equal to such difference
(the “Valuation Gap”) in cash or in AsiaInfo Shares having an aggregate Market
Value as of the last Business Day of the Review Period equal to such difference.
The use of cash or AsiaInfo Shares to satisfy the Earn-out Payment shall be at
the sole and absolute discretion of Purchaser. For the avoidance of doubt, no
businesses, assets or companies acquired by Purchaser after the date hereof,
other than as contemplated in this Agreement, shall be included in Operating
Income for purposes of the Earn-out Payment.

 

(b) During the Review Period, Purchaser shall operate the Business only in the
ordinary course and any transaction relating to the Business between Purchaser
and its Affiliates shall be an arm’s-length, negotiated transaction on terms
that shall not be less or more favorable than terms that would have been
received from an unrelated party. During the Review Period, Purchaser will
afford Seller and its Representatives (i) access to the financial records of the
Non-Telecommunications Business as Seller may reasonably request and (ii) the
right to make copies and extracts therefrom. The Earn-out Payment shall be made
within ninety (90) days after the end of the Review Period (A) in the event of
payment in cash, by wire transfer to an account designated by Seller, or (B) in
the event of payment in AsiaInfo Shares, by delivering a certificate reflecting
the number of AsiaInfo Shares to be issued or delivered by Purchaser under this
Section 2.12. In the event that the Earn-out Payment is made in AsiaInfo Shares,
such shares shall not be subject to the lock-up provisions in Section 5.17(a)
and Seller shall be entitled to one demand registration on Form S-3 in respect
of such shares pursuant to the Registration Rights Agreement.

 

- 21 -



--------------------------------------------------------------------------------

(c) Within sixty days following the end of the Review Period, Purchaser shall
(A) prepare or cause to be prepared a statement setting forth the Operating
Income of the Business, which shall be calculated in accordance with U.S. GAAP,
for the Review Period (the “Post-Closing Statement”) and (B) deliver or cause to
be delivered to Seller the Post-Closing Statement.

 

(d) During the twenty business days immediately following the receipt by Seller
of the Post-Closing Statement (the “Seller’s Review Period”), Seller and its
accountants and attorneys shall be entitled to review such items and any working
papers, trial balance and similar materials relating thereto prepared by
Purchaser, its accountants or other personnel. If Seller in good faith disagrees
with the Post-Closing Statement, Seller may deliver to Purchaser, within
Seller’s Review Period, a notice (the “Earn-out Objection Notice”) setting forth
in reasonable detail (A) the amounts with which Seller disagrees and the basis
for such disagreement and (B) Seller’s proposed corrections to the Post-Closing
Statement. Seller shall be deemed to have agreed with all amounts contained in
the Post-Closing Statement to which no specific objection has been made. If
Seller does not deliver an Earn-out Objection Notice prior to the expiration of
Seller’s Review Period, Seller shall be deemed to agree in all respects with
Purchaser’s calculation of the Operating Income of the Business for the Review
Period, and the amounts set forth in the Post-Closing Statement shall be final
and binding upon Seller and Purchaser.

 

(e) If an Earn-out Objection Notice is properly and timely delivered, Seller and
Purchaser shall negotiate in good faith with each other to resolve the disputed
amounts set forth in the Earn-out Objection Notice. If the parties are unable to
resolve the disputed amounts set forth in the Earn-out Objection Notice within
five calendar days after Seller’s delivery of the Earn-out Objection Notice to
Purchaser, the parties shall cause the Reviewing Accountant to promptly review
this Agreement and the disputed amounts in the Post-Closing Statement for the
purpose of calculating the Operating Income of the Business for the Review
Period. In making any such calculations, the Reviewing Accountant shall consider
only those amounts in the Post-Closing Statement as to which Seller has, in the
Earn-out Objection Notice, disagreed.

 

(f) The Reviewing Accountant shall deliver to Seller and Purchaser, as promptly
as practicable, but no later than ten (10) calendar days after the Reviewing
Accountant are engaged, a written report setting forth its calculation of the
disputed amounts. Upon such delivery, such report and the calculations set forth
therein shall be final and binding upon Seller and Purchaser. The cost of such
review and report shall be borne equally by Seller and Purchaser.

 

Section 2.13. US$ to RMB Exchange Rate. For purposes of the conversion of the
Note and for all other calculations to be made pursuant to this Agreement where
the value of currency, securities or other assets denominated in US$ is compared
to the value of currency, securities or other assets denominated in RMB, the
exchange rate for such calculation shall be US$1.00 to RMB8.2574, regardless of
any official, published or other exchange rate available on the date hereof, on
the date of such calculation, or otherwise.

 

Section 2.14. Escrow Arrangement. On the Conversion Date, Conversion Shares
issuable (or deliverable) upon conversion of the Note having an aggregate Market
Value of RMB100,000,000 on the Conversion Date (the “Escrow Shares”) shall be
issued in the name of, or transferred to, Seller and deposited with the Escrow
Agent, who shall hold such Escrow Shares in an account (the “Escrow Account”)
for a period of two years following the Closing Date, under an escrow agreement
substantially in the form of Exhibit C (the “Escrow Agreement”) to be entered
into on the Closing Date by Seller, Purchaser and the Escrow Agent. For
avoidance of doubt, all Conversion Shares that are not Escrow Shares shall be
delivered to Seller as provided in the Note. Escrow Shares having an aggregate
Market Value as of the Conversion Date of up to RMB50,000,000 shall be used to
satisfy Seller’s indemnification obligations (if any) under Section 7.2(a) and
Escrow Shares having an aggregate Market Value as of the

 

- 22 -



--------------------------------------------------------------------------------

Conversion Date of up to RMB50,000,000 shall be used to satisfy Seller’s
indemnification obligations (if any) under Section 7.2(b). All Escrow Shares
delivered to Purchaser in satisfaction of an indemnity claim shall be valued on
the basis of the Market Value ascribed to such shares on the Conversion Date.
Release of the Escrow Shares shall be subject to the Escrow Agreement and this
Agreement.

 

Section 2.15. Modification of Structure; As promptly as practicable after the
date hereof the parties shall cooperate in good faith to determine the most
advantageous structure for the acquisition of the Assets contemplated hereunder
from the perspective of both parties’ tax, accounting and regulatory concerns.
Such structure may take the form of (i) a direct transfer from Seller and/or
Selling Subsidiaries of the Assets to Purchaser and/or Purchasing Subsidiaries,
(ii) a transfer of the outstanding shares or equity interests of one or more
Transferred Companies, (iii) a statutory merger of one or more entities with
other heretofore existing or special purpose entities, or (iv) any combination
of one or more of the structures described in the foregoing clauses (i), (ii)
and (iii). Without limiting the generality of the foregoing, it is specifically
acknowledged and agreed that (a) the acquisitions of LCSTSL and Han Consulting
may take the form of an acquisition of equity or an acquisition of assets, (b)
with respect to any Assets, those Assets may be held prior to, and at the time
of, the Closing by an entity the shares of which are transferred at Closing to
Purchaser or one of its Affiliates, (c) a portion of the Purchase Price due at
Closing hereunder may be paid in cash, with a corresponding reduction in the
non-cash consideration to be paid at Closing, provided that such amount of cash
does not exceed one percent of the Purchase Price to be paid at Closing, (d) one
or more Affiliates of Purchaser, rather than Purchaser, may transfer the Initial
Shares to Seller, (e) in lieu of Purchaser’s issuing the Note, the parties may
enter into a forward contract at Closing with substantially the same economic
characteristics of the Note in the event the issuance of such forward contract
would avoid adverse tax consequences otherwise associated with the Note and (f)
the Note may be issued in the name of Seller or any Subsidiary designated by
Seller.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller and Selling Subsidiaries, jointly and severally, represent and warrant to
Purchaser that, except as set forth in the disclosure schedule delivered by
Seller and Selling Subsidiaries to Purchaser prior to the execution and delivery
of this Agreement, which identifies exceptions only by the specific Section or
subsection to which each entry relates (the “Seller Disclosure Schedule”):

 

Section 3.1. Organization and Qualification.

 

(a) Each of Seller, the Selling Subsidiaries and the Transferred Companies is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to own, license, use, lease and operate its assets and properties
(including the Assets) and to carry on its business (including the Business) as
it is now being conducted. Except for the equity capital of the Transferred
Companies, neither the Assets nor the Assumed Liabilities include any securities
or ownership interests of any Person.

 

(b) The name of each director and officer of each of the Transferred Companies
on the date hereof, and the position held by each, are listed in Section 3.1(b)
of the Seller Disclosure Schedule. Each of the Transferred Companies has, prior
to Closing, delivered to Purchaser true and complete copies of its memorandum
and articles of association or similar organization documents as in effect on
the date hereof.

 

- 23 -



--------------------------------------------------------------------------------

(c) The authorized share capital of Han Consulting consists of one class and one
series of shares divided into 50,000 shares of US$1.00 par value, of which 5,000
shares are issued and outstanding. The shares outstanding are duly authorized,
validly issued, fully paid and nonassessable.

 

(d) The registered capital of LCSTSL has been fully paid up and LML and LBL own
25% and 75%, respectively, of the outstanding equity interest in LCSTSL.

 

(e) The registered capital of HMCL has been fully paid up and Han Consulting
owns 100% of the equity interest in HMCL.

 

(f) The registered capital of WTITL has been fully paid up and Han Consulting
owns 40% of the outstanding equity interest in WTITL.

 

Section 3.2. Authority; Non-Contravention; Approvals

 

(a) Each of Seller and the Selling Subsidiaries has all requisite corporate
power and authority to execute and deliver this Agreement and the Transaction
Documents to which it is a party and to perform the transactions contemplated by
this Agreement and the Transaction Documents. The execution and delivery of this
Agreement and the Transaction Documents and the performance by the Selling
Subsidiaries and Seller of the transactions contemplated by this Agreement and
the Transaction Documents have been approved by the Board of Directors of Seller
and, where applicable, the respective shareholders of the Selling Subsidiaries,
and no other corporate or other proceedings on the part of Seller or the Selling
Subsidiaries are necessary to authorize the execution and delivery of this
Agreement and the Transaction Documents by Seller and the Selling Subsidiaries
and the performance by Seller and the Selling Subsidiaries of the transactions
contemplated by this Agreement and the Transaction Documents. This Agreement has
been, and upon their execution the Transaction Documents will be, duly executed
and delivered by Seller, assuming the due authorization, execution and delivery
of this Agreement and the Transaction Documents by Purchaser, constitutes, and
upon their execution the Transaction Documents will constitute, valid and
binding obligations of Seller, enforceable against Seller in accordance with
their respective terms.

 

(b) Except as set forth on Section 3.2(b) of the Seller Disclosure Schedule, the
execution and delivery by Seller of this Agreement and the Transaction Documents
and the performance of the transactions contemplated by this Agreement and the
Transaction Documents do not and will not (i) conflict with or result in a
breach of any provision of the respective memorandum and articles of association
or similar corporate documents of Seller or any of the Selling Subsidiaries or
any of the Transferred Companies; (ii) result in a violation or breach of or
constitute a default (or an event which, with or without notice or lapse of time
or both, would constitute a default) under, or result in the termination,
modification or cancellation of, or the loss of a benefit under or accelerate
the performance required by, or result in a right of termination, modification,
cancellation or acceleration under the terms, conditions or provisions of any
contract or other instrument (including those contracts or other instruments
included in the Assets or Assumed Liabilities) of any kind to which Seller or
any of the Selling Subsidiaries or any of the Transferred Companies is now a
party or by which Seller, any of the Selling Subsidiaries, or any of the
Transferred Companies, the Business or any of the Assets or Assumed Liabilities
may be bound or affected; or (iii) violate any order, writ, injunction, decree,
statute, treaty, rule or regulation applicable to Seller, any of the Selling
Subsidiaries, or any of the Transferred Companies, the Business, the Assets or
the Assumed Liabilities other than, in the case of clauses (ii) and (iii) above
as would not have a Business Material Adverse Effect or Seller Material Adverse
Effect.

 

(c) Except as disclosed in Section 3.2(c) of the Seller Disclosure Schedule, to
the best knowledge of Seller, no declaration, filing or registration with, or
notice to, or authorization, consent,

 

- 24 -



--------------------------------------------------------------------------------

order or approval of, any Governmental Authority or other Person is required to
be obtained or made in connection with or as a result of the execution and
delivery of this Agreement and the Transaction Documents by Seller or the
performance by Seller or any of the Selling Subsidiaries or any of the
Transferred Companies of the transactions contemplated by this Agreement and the
Transaction Documents.

 

Section 3.3. Financial Statements.

 

(a) Section 3.3(a) of the Seller Disclosure Schedule sets forth the audited
balance sheet of Seller for each of the three years ended as of March 31, 2002,
2003, and 2004 and the related audited statements of income, cash flows and
stockholders’ equity for the periods then ended, (collectively, the “Seller
Financial Statements”). The Seller Financial Statements were prepared in
accordance with Hong Kong GAAP on a basis consistent with prior periods and
fairly present the financial position and results of operations of Seller as of
their respective dates and for the respective periods presented.

 

(b) Section 3.3(b) of the Seller Disclosure Schedule sets forth the unaudited
balance sheet of the Business on a stand alone basis for the year ended March
31, 2004, and for the quarterly period ended June 30, 2004, and the related
unaudited statement of income for each of the periods then ended (collectively,
the “Business Financial Statements”). The Business Financial Statements were
prepared in accordance with Hong Kong GAAP on a basis consistent with prior
periods and fairly present the financial position and results of operation of
the Business as of their respective dates and for the respective periods
presented (subject to the absence of certain footnote disclosures otherwise
required by Hong Kong GAAP).

 

(c) Section 3.3(c) of the Seller Disclosure Schedule sets forth the unaudited
balance sheet of Han Consulting for each of the two years ended as of March 31,
2003, and 2004 and the related unaudited statements of income and stockholders’
equity for the periods then ended (collectively, the “Han Financial
Statements”). The Han Financial Statements were prepared in accordance with Hong
Kong GAAP on a basis consistent with prior periods and fairly present the
financial position and results of operations of Han Consulting as of their
respective dates and for the respective periods presented (subject, in the case
of the unaudited portions of the Han Financial Statements, to the absence of
certain footnote disclosures otherwise required by Hong Kong GAAP).

 

(d) Section 3.3(d) of the Seller Disclosure Schedule sets forth the statutory
accounts of LCSTSL as of and for the year ended as of December 31, 2003 (the
“LCSTSL Accounts”). The LCSTSL Accounts were prepared in accordance with PRC
GAAP on a basis consistent with prior periods and fairly present the financial
position and results of operations of LCSTSL as of such date and for the period
presented.

 

(e) Section 3.3(e) of the Seller Disclosure Schedule sets forth the statutory
accounts of HMCL as of and for each of the three years ended December 31, 2001,
2002 and 2003 (the “HMCL Accounts”). The HMCL Accounts were prepared in
accordance with PRC GAAP on a basis consistent with prior periods and fairly
present the financial position and results of operations of HMCL as of their
respective dates and for the respective period presented.

 

Section 3.4. Absence of Undisclosed Liabilities. There are no liabilities or
obligations relating to the Business of any nature, whether accrued, contingent
or otherwise, and there is no existing condition, situation or set of
circumstances that reasonably could be expected to result in such a liability or
obligation, except for liabilities or obligations (a) reflected in the March
31st Balance Sheet or (b) that were incurred since the date of the March 31st
Balance Sheet, were normal and recurring expenses

 

- 25 -



--------------------------------------------------------------------------------

incurred in the ordinary course of business and could not reasonably be expected
to have a Business Material Adverse Effect.

 

Section 3.5. Absence of Certain Changes or Events. Except as set forth in
Section 3.5 of the Seller Disclosure Schedule, since the date of the March 31st
Balance Sheet (a) there has not been any event, circumstance, change or effect
that has had or reasonably could be expected to have a Business Material Adverse
Effect; (b) the Business has been conducted only in the ordinary course; and (c)
none of the actions set forth in Section 5.1 have occurred with respect to the
Business, Assets or Assumed Liabilities.

 

Section 3.6. Books and Records. The minute books and other similar records of
Seller, the Selling Subsidiaries and the Transferred Companies as made available
to Purchaser prior to the execution of this Agreement contain a true and
complete record, in all material respects, of all actions taken at all meetings
and by written consents in lieu of meetings of the board of directors and
committees of the board of directors of Seller, the Selling Subsidiaries and the
Transferred Companies relating to the Business.

 

Section 3.7. Tax Matters.

 

(a) All Tax Returns required to be filed by Seller or its Subsidiaries with
respect to the Business or any of the Assets and all Tax Returns required to be
filed by the Transferred Companies have been timely filed. All such Tax Returns
were correct and complete. All Taxes (whether or not shown on any Tax Return) of
the Transferred Companies have been paid or accrued. All Taxes due and payable
(whether or not shown on any Tax Return) have been paid, the nonpayment of which
could result in an Encumbrance on an Asset, a Business Material Adverse Effect
or result in Purchaser or any of its Affiliates having any liability therefor.
No claim has been made by an authority in a jurisdiction where Seller, a
Subsidiary of Seller or a Transferred Company does not file Tax Returns that
Seller, such Subsidiary or such Transferred Company is or may be subject to
taxation by that jurisdiction.

 

(b) Seller, its Subsidiaries and the Transferred Companies have withheld and
paid all Taxes with respect to the Business or the Assets required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party, except to
the extent such failure to withhold or pay could not reasonably be expected to
have a Business Material Adverse Effect.

 

(c) No audit or other administrative proceeding is pending or threatened, and no
judicial proceeding is pending or threatened, that involves any Tax or Tax
Return relating to a Transferred Company, the Business or any of the Assets.

 

(d) Except as set forth in Section 3.7(d) of the Seller Disclosure Schedule, to
the best knowledge of Seller, there are no agreements and rulings relating to
Taxes requested or received from any Governmental Authority by or with respect
to a Transferred Company or with respect to the Assets or the Business.

 

(e) None of the Assets are (i) located in a country outside Seller’s or any of
the Selling Subsidiaries’ country of incorporation; or (ii) U.S. real property
interests as described in Section 897 of the Code. None of the Transferred
Companies conduct a business in the United States or owns (i) real property
located in the United States, (ii) debt that is secured by (or any other
contractual right pursuant to which such Transferred Company is entitled under
any circumstances to acquire) real property located in the United States or
(iii) stock or securities issued by an entity formed under U.S. law. None of the
Transferred Companies have filed a U.S. Tax Return or made any election for U.S.
Tax purposes and, to

 

- 26 -



--------------------------------------------------------------------------------

the knowledge of Seller or any of its Subsidiaries, no direct or indirect
investor in a Transferred Company has reported information relating to such
Transferred Company on a U.S. Tax Return of such investor or has made an
election relating to such Transferred Company for U.S. Tax purposes.

 

(f) Neither Seller nor any of its Subsidiaries is obligated in connection with
the Business or any of the Assets to pay the Taxes of another person by
contract, as transferee, as successor or otherwise.

 

(g) No Transferred Company has been a member of an affiliated, consolidated,
combined or unitary group for Tax purposes, and no Transferred Company is party
to any Tax sharing, Tax allocation or Tax indemnity agreement.

 

Section 3.8. Employee Benefits.

 

(a) Section 3.8(a) of the Seller Disclosure Schedule contains a true and
complete list and description of each of the Seller Plans. Seller has delivered
to Purchaser accurate and complete copies of all Seller Plan documents
maintained by Seller or covering any employee of the Business. Seller has not
scheduled or agreed upon future increases of benefit levels (or creation of new
benefits) with respect to any Plan, and no such increases or creation of
benefits have been proposed, made the subject of representations to employees or
requested or demanded by employees under circumstances which make it reasonable
to expect that such increases would be granted. Except as disclosed in Section
3.8(a) of the Seller Disclosure Schedule, no loan is outstanding between Seller
and its Subsidiaries and any employee of the Business other than cash advances
to such employee in the ordinary course.

 

(b) Each of the Seller Plans is, and its administration (including with respect
to reporting and disclosure) is and has been, in compliance with, its terms and
with applicable Law (including all tax rules compliance with which is required
for any intended favorable tax treatment).

 

(c) Except as set forth in Section 3.8(c) of the Seller Disclosure Schedule, no
benefit under any Seller Plan, including any severance or parachute payment plan
or agreement, will be established or become accelerated, vested or payable by
reason of any transaction contemplated under this Agreement.

 

(d) To the knowledge of Seller, there are no pending or threatened claims by or
on behalf of any Seller Plan, by any person covered thereby, or otherwise, which
allege violations of any applicable laws or regulations which could reasonably
be expected to result in liability on the part of Purchaser, any Purchasing
Subsidiary, Seller, any Selling Subsidiary, or any fiduciary of any such Seller
Plan, nor is there any basis for such a claim.

 

(e) Except as set forth in Section 3.8(e) of the Seller Disclosure Schedule, all
contributions, premiums and other payments required under applicable laws or
regulations or any Seller Plan or other agreement to be made under any such Plan
have been made by the due date thereof, and any and all contributions, premiums
and other payments with respect to compensation or service before and through
the Closing, or otherwise with respect to periods before and through the
Closing, due from Seller or its Subsidiaries to, under or on account of each
Seller Plan shall have been paid prior to Closing or shall have been fully
reserved and provided for in the Business Financial Statements.

 

(f) Neither Seller nor any of its Subsidiaries is in default in performing any
of its contractual obligations under any of the Seller Plans.

 

- 27 -



--------------------------------------------------------------------------------

(g) To the knowledge of Seller, and without limiting the generality of any other
provision of this Section 3.8, no event has occurred and no condition exists,
with respect to any Plan, that has subjected or could subject Purchaser, Seller,
or any Seller Plan or any successor thereto, to any Tax, fine, penalty or other
liability (other than a liability arising in the normal course to make
contributions or payments, as applicable, when ordinarily due under the Seller
Plans with respect to employees of Seller, the Selling Subsidiaries or the
Transferred Companies).

 

(h) Neither Seller nor any of its Subsidiaries has ever maintained, contributed
to or had any liability with respect to any Plan that is or was ever subject to
any federal, state or local law in the United States, nor have any of them ever
had employees located in the United States.

 

Section 3.9. Employment Matters.

 

(a) Section 3.9(a) of the Seller Disclosure Schedule contains a true and
complete list of the name and current annual salary and any bonus or commitment
to pay any other amount or benefit in connection with a termination of
employment, if applicable, of all officers, directors and employees of or
related to the Business (other than the employees of the ChinaWeal Group and
Lenovo AI), together with a statement of the full amount of all remuneration
paid by Seller or its Subsidiaries. To the best knowledge of Seller, the Selling
Subsidiaries and the Transferred Companies, no such Persons have made a threat
or otherwise indicated any intent to Seller, to Selling Subsidiaries or to any
of the officers or directors of Seller or the Business to cancel or otherwise
terminate such Person’s relationship with Seller, the Selling Subsidiaries, the
Transferred Companies or the Business.

 

(b) Except as otherwise contemplated in this Agreement, to the best knowledge of
Seller, neither the execution and delivery of this Agreement or the Transaction
Documents, nor the performance of the transactions contemplated thereby, will
(either alone or in conjunction with any other event, such as termination of
employment) (i) result in any material payment (including severance payments,
payments under any other agreements or unemployment compensation payments)
becoming due to any director or any employee of Seller, any of the Selling
Subsidiaries or any of the Transferred Companies under any Seller Plan or
otherwise, (ii) materially increase any benefits otherwise payable under any
Seller Plan or (iii) result in any acceleration of the time of payment or
vesting of any material benefits.

 

(c) Section 3.9(c) of the Seller Disclosure Schedule sets forth a true and
complete list of all employees of Seller engaged in research and development in
connection with products and services marketed and distributed by the Security
Services Division (the “R&D Employees”).

 

Section 3.10. Labor Relations. Except as set forth in Section 3.10 of the Seller
Disclosure Schedule, there is no unfair labor practice, charge or complaint or
other proceeding pending or, to the knowledge of Seller, the Selling
Subsidiaries or the Transferred Companies, threatened against any of the Assets
or Seller, the Selling Subsidiaries or the Transferred Companies relating to the
Business. Seller, and any Affiliate of Seller that participates in any part of
the Business, are in compliance with all laws applicable to the Business
respecting employment and employment practices, terms, and conditions of
employment, and wages and hours. None of Seller, the Selling Subsidiaries and
the Transferred Companies is a party to and have liability with respect to any
collective bargaining agreement or other labor union contract applicable to
Persons employed by Seller or any Subsidiary of Seller in the Business, nor does
Seller know of any activities or proceedings of any labor union or other Person
to organize any such employees. There is no labor strike, slowdown, work
stoppage or lockout pending, or to the knowledge of Seller, threatened, against
or affecting the Business, nor has there been any such activity within the past
two years.

 

- 28 -



--------------------------------------------------------------------------------

Section 3.11. Litigation. Except as set forth in Section 3.11 of the Seller
Disclosure Schedule, there are no claims, suits, proceedings, actions,
investigations, oppositions, challenges, cancellation proceedings or changes
pending or, to the knowledge of Seller or Selling Subsidiaries, threatened
against or affecting Seller or Selling Subsidiaries or any of the Transferred
Companies or relating to or affecting the Assets, the Business or the Assumed
Liabilities that, if adversely determined, would reasonably be expected to
result in a Business Material Adverse Effect or Seller Material Adverse Effect.
There are no outstanding orders, writs, judgments, decrees, injunctions or
settlements that restrict the Business, the Assets or the Assumed Liabilities in
any material respect.

 

Section 3.12. No Violation of Law; Permits.

 

(a) Except as set forth in Section 3.12(a) of the Seller Disclosure Schedule,
none of Seller, the Selling Subsidiaries or the Transferred Companies or the
Business is or in the past three years has been in default under or in violation
of, or has been charged with any violation of, any law, statute, order, rule,
regulation, ordinance or judgment (including any applicable environmental,
labor, export control or foreign corrupt practices law, ordinance, decree or
regulation) of any Governmental Authority to which Seller, the Selling
Subsidiaries, or the Transferred Companies, the Business or any of the Assets or
Assumed Liabilities is or was subject.

 

(b) The Assets include all Permits that are now, or at the time of the Closing
will be, used or held for use in or otherwise necessary for the conduct of, the
Business and the Assets (collectively, the “Business Permits”), except for the
Excluded Permits and such Permits the absence of which could not reasonably be
expected to have a Business Material Adverse Effect. Section 3.12(b) of the
Seller Disclosure Schedule contains a true and complete list of all of the
Business Permits, setting forth the owner, the function and the expiration and
renewal dates of each. All the Business Permits have been legally obtained and
maintained and are in full force and effect. None of Seller, the Selling
Subsidiaries, or the Transferred Companies, the Business or any of the Assets is
in violation of or is being operated in violation of the terms of any Business
Permit.

 

(c) Except as set forth in Section 3.12(c) of the Seller Disclosure Schedule,
neither the execution and delivery of this Agreement nor the performance of any
of the transactions contemplated hereby will: (i) require any assignment,
consent, waiver or other action in respect of any Business Permit; (ii) result
in the termination or modification of any Business Permit; or (iii) result in a
need for additional Permits.

 

(d) Without limiting the generality of paragraph (a) above, all Business Permits
required under PRC law for the due and proper establishment and operation of
each Seller Subsidiary and each Transferred Company (other than Han Consulting)
and for the conduct of the business of each Seller Subsidiary and each
Transferred Company (other than Han Consulting) have been duly obtained from the
relevant PRC authorities and are in full force and effect. All filings and
registrations with the relevant PRC authorities required in respect of each
Seller Subsidiary and each Transferred Company (other than Han Consulting) and
their respective operations, including but not limited to registration with
MOFCOM, the State Administration for Industry and Commerce, the State
Administration of Foreign Exchange or their respective local branches, and the
relevant tax bureau, customs authorities and product registration authorities,
have been duly completed in accordance with the relevant PRC rules and
regulations.

 

(e) To the best knowledge of Seller, there are no circumstances that will result
in the transactions contemplated by this Agreement or any other Transaction
Document to be invalidated under the relevant provisions of the bankruptcy,
liquidation or insolvency Laws of the PRC.

 

- 29 -



--------------------------------------------------------------------------------

Section 3.13. Title to Assets; Encumbrances. The Selling Subsidiaries have good,
valid and marketable title to all of the Assets, free and clear of all
Encumbrances other than Permitted Encumbrances and, at the Closing, will convey
to Purchaser good, valid and marketable title to all of the Assets, free and
clear of all Encumbrances other than Permitted Encumbrances.

 

Section 3.14. Entire Business. The Assets constitute all of the assets,
properties and rights used in or necessary for the conduct of the Business as
heretofore conducted by Seller, the Selling Subsidiaries or the Transferred
Companies (except for the Excluded Assets) and are adequate to conduct the
Business (other than the Telecommunications Applications Services Division or
the Insurance IT Services Division) as presently conducted. Except for the
Excluded Assets, immediately following the Closing, neither Seller nor any of
the Selling Subsidiaries will own any assets, properties or rights that are used
in or are necessary for the conduct of the Business. Other than the Excluded
Assets, there are no material facilities, services, assets or properties that
are used by Seller in the conduct or operation of the Business (other than the
Telecommunications Applications Services Division or the Insurance IT Services
Division). Upon consummation of the transactions contemplated by this Agreement,
Purchaser will have acquired good and valid title in and to, or a valid
leasehold interest in, each of the Assets free and clear of all Encumbrances
other than Permitted Encumbrances.

 

Section 3.15. Transactions with Affiliates. Except as set forth in Section 3.15
of the Seller Disclosure Schedule, no portion of the Business is conducted by,
with or through an Affiliate of Seller or Selling Subsidiaries. No director,
officer, stockholder or parent company of Seller and Selling Subsidiaries has
since March 31, 2002: (a) borrowed money from or loaned money to the Business
that remains outstanding (other than cash advances to such directors and
officers in the ordinary course of business) (b) any contractual or other claim,
express or implied, of any kind whatsoever against or in respect of the
Business; (c) to the best knowledge of Seller, any interest in any assets used
or held for use in the Business; (d) engaged in any other transaction with or in
respect of the Business; or (e) owned any interest in (except not more than ten
percent stockholdings for investment purposes in securities of publicly held and
traded companies), or served as an officer, director, employee or consultant of
or otherwise receives remuneration from, any Person that is, or has engaged in
business as, a competitor, lessor, lessee, customer or supplier of the Business.

 

Section 3.16. Insurance. Section 3.16 of the Seller Disclosure Schedule sets
forth a complete and correct list of all policies held by or on behalf of Seller
or any Affiliate of Seller relating to the Business and a brief description of
such policies, including the names and addresses of the insurers, the principal
insured and each named insured, the policy number and period of coverage, the
expiration dates, the annual premiums and payment terms, a brief description of
the interests insured by such policies and the amount of any deductible. Seller
has delivered to Purchaser a complete and correct copy of all such policies
together with (i) all riders and amendments thereto and (ii) if completed, the
applications for each of such policies. Neither Seller nor any of its
Subsidiaries maintains any self-insurance arrangement with respect to the
Business. The insurance policies listed on Section 3.16 of the Seller Disclosure
Schedule include all policies of insurance that are required by material
commercial contracts relating to the Business, in the amounts required under the
respective contracts. All the insurance policies listed on Section 3.16 of the
Seller Disclosure Schedule are in full force and effect, all premiums due and
payable thereon have been paid and no notice of cancellation or termination has
been received with respect to any such policy. The insurance policies referred
to in this Section 3.16 will remain in full force and effect and will not in any
way be affected by or terminate by reason of, any of the transactions
contemplated by this Agreement.

 

- 30 -



--------------------------------------------------------------------------------

Section 3.17. Contracts and Other Agreements.

 

(a) Section 3.17(a) of the Seller Disclosure Schedule lists all material
contracts to which Seller or any of its Subsidiaries is a party and that are
included in the Assets or the Assumed Liabilities in accordance with Article II,
other than contracts that involve the payment of less than US$20,000 per year
and that are not otherwise material to the Business. Notwithstanding the
foregoing, Section 3.17(a) of the Seller Disclosure Schedule lists all contracts
to which Seller or any of its Subsidiaries is a party and that are included in
the Assets or the Assumed Liabilities which could reasonably be expected to have
the effect of prohibiting or impairing the ability of Purchaser or any of its
Subsidiaries from carrying on any business or operation now or in the future.

 

(b) Each contract included in the Assets or Assumed Liabilities is in full force
and effect and constitutes a legal, valid and binding agreement, enforceable
against Seller or its Affiliate and, to the knowledge of Seller, each other
party thereto, in accordance with its terms, except as would not reasonably be
expected to result in a Business Material Adverse Effect. Neither Seller nor any
Affiliate of Seller nor, to the knowledge of Seller, any other party to any such
contract is in violation or breach of, or in default under, nor has there
occurred an event or condition that with the passage of time or giving of notice
(or both) would constitute a default under, or permit the termination of, any
such contract, except as would not reasonably be expected to result in a
Business Material Adverse Effect.

 

(c) Seller has delivered to Purchaser true and complete copies (or if none
exist, reasonably complete and accurate written descriptions) of each contract
listed on Section 3.17(a) of the Seller Disclosure Schedule, together with all
amendments and supplements thereto.

 

(d) Section 3.17(d) of the Seller Disclosure Schedule contains, to the best
knowledge of Seller, a complete list of all of the Outstanding Customer
Contracts for the provision of products and services of the Business (other than
the Telecommunications Applications Services Division or the Insurance IT
Services Division) to its customers. The matters set forth on Section 3.17(d) of
the Seller Disclosure Schedule with respect to the Outstanding Customer
Contracts (including, without limitation, the representations on Section 3.17(d)
of the Seller Disclosure Schedule regarding the contract amounts, amounts billed
and amounts collected under the Outstanding Customer Contracts as of the date
hereof) are true, complete and correct in all material respects. Seller and its
Subsidiaries have performed their respective obligations under the Outstanding
Customer Contracts in all material respects and have taken, and will take, all
actions necessary to discharge their respective future obligations as they
become due.

 

Section 3.18. Tangible Personal Property. The Tangible Property is in good
operating condition, subject to continued repair and replacement in accordance
with past practice, and Seller, the Selling Subsidiaries and the Transferred
Companies have not received notice that any of the Tangible Property is in
violation of any existing law or order of any Governmental Authority. During the
past three years there has not been any interruption of the operations of the
Business due to inadequate maintenance of the Tangible Property. No approval or
consent of any Person is needed so that the interest of Seller and its
Subsidiaries in the Tangible Property shall continue to be in full force and
effect and enforceable by Purchaser following the Closing.

 

Section 3.19. Inventory. The Inventory reflected on the balance sheets included
in the Business Financial Statements was properly stated therein at the lesser
of cost or fair market value determined in accordance with Hong Kong GAAP
consistently applied. The Inventory is owned free and clear of all Encumbrances.
At the Closing, the Inventory included in the Assets will be items of a quality
usable or saleable by the Business (other than the Telecommunications
Applications Services Division or the Insurance IT Services Division) in the
ordinary course of business and will be in quantities sufficient

 

- 31 -



--------------------------------------------------------------------------------

for the normal operation of the Business (other than the Telecommunications
Applications Services Division or the Insurance IT Services Division) in
accordance with past practice.

 

Section 3.20. Accounts Receivable; Disputed Accounts Payable.

 

(a) All accounts, notes receivable and other receivables (other than receivables
collected since the date of the March 31st Balance Sheet) reflected on the March
31st Balance Sheet are, and all accounts, notes receivable and other receivables
arising from or otherwise relating to the Business will be at the Closing Date
valid, genuine and collectible in the aggregate amount thereof subject to normal
and customary trade discounts, less any reserves for doubtful accounts recorded
on the most recent balance sheet included in the Business Financial Statements.
Section 3.20(a) of the Seller Disclosure Schedule sets forth a description of
any security arrangements and collateral securing the repayment or other
satisfaction of any account, note receivable or other receivable. All steps
necessary to render all such security arrangements legal, valid, binding and
enforceable, and to give and maintain for the Business a perfected security
interest in the related collateral, have been duly taken.

 

(b) There are no unpaid invoices or bills representing amounts alleged to be
owed with respect to the Business, or other alleged obligations of Seller or
with respect to the Business, which Seller has disputed or determined to dispute
or refuse to pay.

 

Section 3.21. Intellectual Property.

 

(a) Section 3.21(a) of the Seller Disclosure Schedule sets forth a true,
complete and accurate list of all material Business Intellectual Property (other
than trade secrets, know-how and goodwill attendant to the Business Intellectual
Property and other intellectual property rights not reducible to schedule form).
To the knowledge of Seller, other than the Business Intellectual Property and
the Excluded Intellectual Property, no other material Intellectual Property
reducible to schedule form is used, held for use in or otherwise necessary for
the conduct of the Business (other than the Telecommunications Applications
Services Division and the Insurance IT Services Division).

 

(b) Except as would not have a Business Material Adverse Effect, Seller or its
Subsidiaries are the sole and exclusive owners of all right, title and interest
in and to the Business Intellectual Property, free and clear of all
Encumbrances, or a Person validly licensed or properly authorized to use all
such right and interest in and to the Business Intellectual Property, free and
clear of all Encumbrances. Upon the Closing, Purchaser shall receive all right,
title and interest in and to the Business Intellectual Property, free and clear
of all Encumbrances (other than Permitted Encumbrances).

 

(c) (i) All works of authorship and all other materials subject to copyright
protection, and included in Business Intellectual Property, including the
computer software, documentation, software design, technical and functional
specifications, and all other materials subject to copyright protection, and
included in the Business Intellectual Property are original and were either
created by employees of Seller or its Subsidiaries within the scope of their
employment or are otherwise works made for hire, or all right, title and
interest in and to such works of authorship have been legally and fully assigned
and transferred to Seller or its Subsidiaries, (ii) all rights in all inventions
and discoveries, made, developed or conceived by any employee or independent
contractor of Seller or its Subsidiaries, during the course of their employment
(or other retention) by Seller or its Subsidiaries and relating to or included
in Business Intellectual Property, or made, written, developed or conceived with
the use or assistance of Seller’s or its Subsidiaries’ facilities or resources;
or that are the subject of one or more issued letters patent or patent
application and that relate to are included in Business Intellectual Property
have been assigned in writing to Seller or its Subsidiaries, as the case may be;
and (iii) all employees and independent contractors of Seller or its
Subsidiaries have signed documents confirming that each of them will assign to
Seller or its

 

- 32 -



--------------------------------------------------------------------------------

Subsidiaries, as the case may be, all Business Intellectual Property rights
made, written, developed or conceived by them during the course of their
employment (or other retention) by Seller or its Subsidiaries and that relate to
or are included in the Business Intellectual Property or made, written,
developed or conceived with the use or assistance of Seller’s or its
Subsidiaries’ facilities or resources to the extent that ownership of any such
Business Intellectual Property rights does not vest in Seller or its
Subsidiaries by operation of law.

 

(d) Any and all documentation relating to any know-how and/or trade secrets
included in the Business Intellectual Property: (i) is current, accurate, and
sufficient in detail and content to identify and explain such know-how and/or
trade secrets and to allow its full and proper use without reliance on the
knowledge or memory of any individual, and Seller or its Subsidiaries has taken
all reasonable precautions to protect the secrecy, confidentiality and value of
such know-how and/or trade secrets, and (ii) pertains to the know-how and/or
trade secrets necessary for the operation of the Business (other than the
Telecommunications Applications Services Division and the Insurance IT Services
Division) as currently conducted, and furthermore, to the extent reasonably
necessary to protect the Business Intellectual Property, former and current
employees of Seller or its Subsidiaries have executed written agreements with
Seller or its Subsidiaries, as the case may be, designed to protect the Business
Intellectual Property, and furthermore, no employee of Seller or its
Subsidiaries is in violation or breach of any term of any such written
agreements that would impair the Business Intellectual Property.

 

(e) (i) None of the Business Intellectual Property, nor the conduct of the
Business infringes upon or misappropriates the rights of any other person nor is
infringed upon or misappropriated by any other person or its property; (ii) none
of Seller or its Subsidiaries have received any claim, any cease and desist or
equivalent letter or any other notice of any allegation that any of the Business
Intellectual Property or the Business infringes upon, misappropriates or
otherwise violates the Intellectual Property of any third parties; (iii) there
has been no unauthorized use by, disclosure to or by or infringement,
misappropriation or other violation of any of the Business Intellectual Property
by any third party and/or any current or former officer, employee, independent
contractor, consultant or any other agent of Seller or its Subsidiaries; (iv)
none of the Business Intellectual Property is subject to any suits, actions,
claims or demands of any third party and no action or proceeding, whether
judicial, administrative or otherwise, has been instituted or is pending or
threatened that challenges or affects the rights of Seller or its Subsidiaries,
as the case may be, and none of Seller or its Subsidiaries are aware of any such
claim, demand, action or proceeding that is unasserted with respect to any of
the Business Intellectual Property; (v) Purchaser’s ownership and/or use of any
of the Business Intellectual Property and continuation of the Business does not
and will not infringe upon any Intellectual Property rights or any other rights
of any third party; and (vi) none of Seller or its Subsidiaries have received
any written opinions of counsel (outside or inside) relating to infringement,
invalidity or unenforceability of any Business Intellectual Property.

 

(f) Upon the Closing, Purchaser shall have the right to: (i) sue for (and
otherwise assert claims for) and recover damages and obtain any and all other
remedies available at law or in equity for any past, present or future
infringement, misappropriation or other violation of any of the Business
Intellectual Property (and to settle all such suits, actions and proceedings);
(ii) seek protection therefor (including the right to seek and obtain copyright,
trademark and service mark registrations and letters patent in the United States
and all other countries and governmental divisions); and (iii) to claim all
rights and priority thereunder notwithstanding the other provisions hereof.

 

(g) (i) All registrations with and applications to Governmental Authorities in
respect of the Business Intellectual Property are valid and in full force and
effect, (ii) Each of Seller and its Subsidiaries is in compliance with all
government regulations regarding the manufacture, advertising, sale, import, and
export of the Business Intellectual Property and products incorporating or made
using

 

- 33 -



--------------------------------------------------------------------------------

the Business Intellectual Property, (iii) there are no restrictions on the
direct or indirect transfer of any license, or other contract or agreement
pursuant to which Seller or its Subsidiaries has been granted a right, to use
the Business Intellectual Property, or any interest therein, held by Seller or
its Subsidiaries in respect of the Business Intellectual Property and (iv) none
of Seller and its Subsidiaries are in default (or with the giving of notice or
lapse of time or both, would not be in default) in any material respect under
any license, or any other contract or agreement pursuant to which Seller or its
Subsidiaries has been granted a right, to use the Business Intellectual
Property.

 

(h) Seller or its Subsidiaries have taken all necessary steps to protect and
preserve the secrecy, confidentiality and value of all Business Intellectual
Property, including all trade secrets and source code included in the Business
Intellectual Property not subject to issued letters patents.

 

(i) Except as set forth in Section 3.21(i) of the Seller Disclosure Schedule,
neither Seller nor any of its Subsidiaries has granted or is obliged to grant a
license, assignment, consent, undertaking, security interest or other right in
respect of any of the Business Intellectual Property, other than non-exclusive
licenses for use of software granted to customers of the Business in the
ordinary course.

 

(j) To the knowledge of Seller or its Subsidiaries, to the extent that the
Business Intellectual Property consists of any software programs, such software
programs do not contain any material computer viruses, worms, software bombs or
similar items.

 

Section 3.22. Real Property

 

(a) Section 3.22(a) of the Seller Disclosure Schedule contains a true and
correct list of each parcel of real property owned by or leased to or by Seller
or its Subsidiaries that is now, or at the time of the Closing will be, used or
held for use in or otherwise necessary for the conduct of, the Business (other
than the Telecommunications Applications Services Division or the Insurance IT
Services Division) (the “Real Property”). To the extend utilized in the
Business, the interests of Seller and its Subsidiaries in each parcel of Real
Property shall be made available to Purchaser or its Subsidiaries under the
Transitional Services Agreement.

 

(b) Seller or its Subsidiaries has valid leasehold interests in all leased Real
Property and Seller or its Subsidiaries is in possession of each parcel of Real
Property, together with all buildings, structures, facilities, fixtures and
other improvements thereon, listed in Section 3.22(a) of the Seller Disclosure
Schedule, and in each case such parcel is free and clear of all Encumbrances
other than Permitted Encumbrances. Seller or its Subsidiaries have, and at the
Closing there will be provided to Purchaser, such rights of ingress and egress
with respect to such Real Property, buildings, structures, facilities, fixtures
and other improvements as are required to conduct the applicable portions of the
Business in a safe, efficient and lawful manner consistent with past practice.
None of such Real Property, buildings, structures, facilities, fixtures or other
improvements, or the use thereof, contravenes or violates any building, zoning,
administrative, occupational safety and health or other applicable statute, law
ordinance, rule or regulation in any material respect (whether or not permitted
on the basis of prior nonconforming use, waiver or variance).

 

(c) Except as set forth in Section 3.22(c) of the Seller Disclosure Schedule,
Seller or its Subsidiaries have a valid and subsisting leasehold estate in and
the right to quiet enjoyment of all leased Real Property for the full term of
the lease of such properties. Each lease referred to in paragraph above is a
legal, valid and binding agreement, enforceable in accordance with its terms and
there is no, and none of Seller and its Subsidiaries have received notice of
any, default (or any condition or event that, after notice or lapse of time or
both, would constitute a default) thereunder. Neither Seller nor any of its

 

- 34 -



--------------------------------------------------------------------------------

Subsidiaries owes any brokerage commissions with respect to any such leased
space (including any contingent obligation in respect of future lease
extensions).

 

(d) Seller has delivered to Purchaser prior to the execution of this Agreement
true and complete copies of all leases (including any amendments and renewal
letters) and, to the extent reasonably available, all deeds, leases, mortgages,
deeds of trust, certificates of occupancy, title insurance policies, title
reports, surveys and similar documents, and all amendments thereof, with respect
to the Real Property.

 

Section 3.23. Environmental Matters.

 

(a) (i) Seller, the Assets and the Business comply and at all times have
complied with all applicable Environmental Laws; (ii) no Hazardous Substances
are present at or have been disposed on or released or discharged from, onto or
under any of the properties currently owned, leased, operated or otherwise used
by any Transferred Company or the Business (including soils, groundwater,
surface water, buildings or other structures); (iii) no Hazardous Substances
were present at or disposed on or released or discharged from, onto or under any
of the properties formerly owned, leased, operated or otherwise used by any
Transferred Company or the Business; (iv) none of the leased Real Property
contains an active or inactive incinerator, lagoon, landfill, septic system,
wastewater treatment system or underground storage tank; (v) none of any
Transferred Company, the Assets, and the Business are subject to any liability
or obligation in connection with Hazardous Substances present at any location
owned, leased, operated or otherwise used by any third party; (vi) none of any
Transferred Company and the Business has received any Environmental Claim; (vii)
none of any Transferred Company, any of the Assets and the Business is subject
to any order, decree, injunction or other directive of any governmental
authority and none of any Transferred Company, the Assets and the Business is
subject to any indemnity or other agreement with any person or entity relating
to Hazardous Substances; and (viii) there are no circumstances or conditions
involving any Transferred Company, any of the Assets or the Business, any assets
(including real property) or businesses previously owned, leased, operated or
otherwise used by any Transferred Company or any of the assets (including real
property) or businesses of any predecessors of any Transferred Company that
could reasonably be expected to result in any Loss to any Transferred Company,
any of the Assets or the Business arising under or pursuant to Environmental Law
or in any restriction on the ownership, use or transfer of any of the Assets
arising under or pursuant to any Environmental Law.

 

(b) There are no material environmental investigations, studies, audits, tests,
reports, reviews or other analyses conducted by or on behalf of, or that are in
the possession of, the Business, Seller or any Affiliate of Seller in relation
to any premises presently or formerly owned, used, leased or occupied by the
Business or by Seller or any of its Subsidiaries in connection with the
operation or conduct of the Business.

 

Section 3.24. Casualties. Since the date of the March 31st Balance Sheet,
neither the Business nor any Asset has been affected in any way by or as a
result of any flood, fire, explosion or other casualty (whether or not material
and whether or not covered by insurance). Seller is not aware of any
circumstance that is likely to cause the Business or any Asset to suffer any
adverse change in its business, operations or prospects.

 

Section 3.25. Product Liability. There are not presently pending, or, to the
knowledge of Seller or its Subsidiaries, threatened, and, to the knowledge of
Seller, there is no basis for, any civil, criminal or administrative actions,
suits, demands, claims, hearings, notices of violation, investigations,
proceedings or demand letters relating to any alleged hazard or alleged defect
in design, manufacture, materials or workmanship, including any failure to warn
or alleged breach of express or implied warranty or

 

- 35 -



--------------------------------------------------------------------------------

representation, relating to any product manufactured, licensed, distributed or
sold by or on behalf of the Business, or any service provided by the Business.
The Business has not extended to any of its customers any written, non-uniform
product warranties, indemnifications or guarantees.

 

Section 3.26. Product Returns and Warranties. There are no liabilities for
product returns other than those arising in the ordinary course of business. To
the knowledge of Seller or its Subsidiaries, there are no threatened claims for
(i) product returns, (ii) warranty obligations or (iii) product services other
than in the ordinary course of business. None of Seller and its Subsidiaries
have made any express warranties with respect to products sold or distributed by
Seller or its Subsidiaries (other than passing on warranties made by the
manufacturers thereof) and, to the knowledge of Seller or its Subsidiaries, no
other warranties have been made by their respective officers, directors,
employees, consultants or agents. None of Seller and its Subsidiaries have
knowledge of any presently existing circumstances that would constitute a valid
basis for any voluntary or governmental recall of any product sold or
distributed by Seller or its Subsidiaries in the course of or that relates to
the Business.

 

Section 3.27. Bank and Brokerage Accounts; Investment Assets. Section 3.27 of
the Seller Disclosure Schedule sets forth (a) a true and complete list of the
names and locations of all banks, trust companies, securities brokers and other
financial institutions at which Seller or any of its Subsidiaries has an account
or safe deposit box or maintains a banking, custodial, trading or other similar
relationship with respect to the Business or any of the Assets; (b) a true and
complete list and description of each such account, safe deposit box and
relationship, indicating in each case the account number and the names of the
respective officers, employees, agents or other similar representatives of the
Business having signatory power with respect thereto; and (c) a list of each
investment asset, the name of the record and beneficial owner thereof, the
location of the certificates, if any, therefor, the maturity date, if any, and
any stock or bond powers or other authority for transfer granted with respect
thereto.

 

Section 3.28. Significant Customers and Suppliers. Section 3.28 of the Seller
Disclosure Schedule lists the twenty most significant customers of the Business
(other than the Telecommunications Applications Services Division and the
Insurance IT Services Division), on the basis of revenues for goods sold or
services provided for the most recent fiscal year. None of Seller and its
Subsidiaries have received any notice and has no reason to believe that any
customer listed in Section 3.28 of the Seller Disclosure Schedule has ceased, or
will cease, to use the products, equipment, goods or services of the Business
(other than the Telecommunications Applications Services Division and the
Insurance IT Services Division), or has substantially reduced, or will
substantially reduce, the use of such products, equipment, goods or services at
any time. Section 3.28 of the Seller Disclosure Schedule list the twenty most
significant vendors or suppliers of raw materials, supplies, merchandise and
other goods of the Business, on the basis of contract value of goods or services
purchased for the most recent fiscal year. Neither Seller nor any of its
Subsidiaries has received any notice, and none of them have any reason to
believe, that any such vendor or supplier will not sell raw materials, supplies,
merchandise or other goods to Purchaser at any time after the Closing Date on
terms and conditions substantially similar to those used in its current sales to
Seller and its Subsidiaries, subject only to general and customary price
increases. To the knowledge of Seller or its Subsidiaries, no such customer,
vendor or supplier is threatened with bankruptcy or insolvency.

 

Section 3.29. Brokers. No agent, broker, investment banker, financial advisor or
other firm or Person is entitled to any brokerage, finder’s, financial advisor’s
or other similar fee or commission for which Purchaser or any of its
Subsidiaries could become liable in connection with the transactions
contemplated by this Agreement as a result of any action taken by or on behalf
of Seller, any Selling Subsidiary or any Transferred Company.

 

- 36 -



--------------------------------------------------------------------------------

Section 3.30. AsiaInfo Shares.

 

(a) Seller understands that the Initial Shares and the Conversion Shares, when
issued or delivered to Seller, will not have been registered under the United
States Securities Act of 1933, as amended (the “Securities Act”), or any state
securities law by reason of specific exemptions under the provisions thereof
which depend in part upon the other representations and warranties made by
Seller in this Agreement. Seller understands that Purchaser is relying, in part,
upon Seller’s representations and warranties contained in this Section 3.30(a)
for the purpose of determining whether this transaction meets the requirements
for such exemptions.

 

(b) Either (i) Seller is an “accredited investor” (as defined in Rule 501(a)
under the Securities Act) or (ii) Seller is a Person that, at the time the buy
order (within the meaning of Regulation S promulgated under the Securities Act)
for the AsiaInfo Shares to be received hereunder was originated, was outside the
United States and was not a U.S. person (and was not purchasing for the account
or benefit of a U.S. person) within the meaning of Regulation S and no offer,
within the meaning of Regulation S, was made to Seller (or any other person on
its behalf) in the United States.

 

(c) Seller understands that the AsiaInfo Shares to be received by Seller in the
transactions contemplated hereby will be “restricted securities” under
applicable federal securities laws and that the Securities Act and the rules of
the United States Securities and Exchange Commission (the “SEC”) promulgated
thereunder provide in substance that Seller may dispose of such shares only
pursuant to an effective registration statement under the Securities Act or an
exemption from registration if available. Seller further understands that,
except as provided in the Registration Rights Agreement, Purchaser has no
obligation or intention to register the sale of any of the AsiaInfo Shares to be
received by Seller in the transactions contemplated hereby, or take any other
action so as to permit sales pursuant to, the Securities Act. Seller further
understands that applicable state securities laws may impose additional
constraints upon the sale of securities. As a consequence, Seller understands
that Seller may have to bear the economic risk of an investment in AsiaInfo
Shares to be received by Seller pursuant to the transactions contemplated hereby
for an indefinite period of time.

 

(d) Seller is acquiring AsiaInfo Shares pursuant to the transactions
contemplated hereby for investment only and not with a view to or intention of
or in connection with any resale or distribution of such shares or any interest
therein in violation of the Securities Act.

 

(e) Seller understands and acknowledges that the certificate(s) evidencing the
AsiaInfo Shares to be issued or delivered pursuant to the transactions
contemplated hereby shall bear the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS.”

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OTHER DISPOSITION PURSUANT TO AN AGREEMENT DATED AS OF JULY 27,
2004. A COPY OF SUCH AGREEMENT IS MAINTAINED AT THE OFFICES OF THE CORPORATION
BY THE SECRETARY OF THE CORPORATION.”

 

- 37 -



--------------------------------------------------------------------------------

Section 3.31. Selling Subsidiaries. Except as set forth in Section 3.31 of the
Seller Disclosure Schedule, Seller owns, directly or indirectly, all of the
outstanding equity capital of each of the Selling Subsidiaries.

 

Section 3.32. Sale and Distribution Network. Section 3.32 of the Seller
Disclosure Schedule lists all of the outstanding sale and distribution
agreements to which Seller or any of its Affiliates is a party relating to the
distribution of the products and services of the Business (other than the
Telecommunications Applications Services Division or the Insurance IT Services
Division). Seller shall use its commercially reasonable best efforts to assist
Purchaser (or a Purchasing Subsidiary designated by Purchaser) in entering into
similar agreements with such distributors prior to the Closing Date.

 

Section 3.33. Disclosure. All material facts relating to the Business (other
than the Telecommunications Applications Services Division or the Insurance IT
Services Division) and the Assets have been disclosed to Purchaser in or in
connection with this Agreement. No representation or warranty contained in this
Agreement, and no statement or lists contained in the Seller Disclosure Schedule
(including the Seller Financial Statements and the Business Financial
Statements) or in any certificate or other writing furnished to Purchaser
pursuant to this Agreement, contains any untrue statement of a material fact or
omits a material fact necessary to make the statements contained herein or
therein, in the light of the circumstances under which they were made, not
misleading.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller that:

 

Section 4.1. Organization and Qualification. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to own, license,
use or lease and operate its assets and properties and to carry on its business
as it is now conducted.

 

Section 4.2. Authority; Non-Contravention; Approvals.

 

(a) Purchaser has all requisite corporate power and authority to execute and
deliver this Agreement and the Transaction Documents and to perform the
transactions contemplated by this Agreement and the Transaction Documents. The
execution and delivery of this Agreement and the Transaction Documents and the
performance by Purchaser of the transactions contemplated by this Agreement and
the Transaction Documents have been approved by the Board of Directors of
Purchaser and no other corporate proceedings on the part of Purchaser are
necessary to authorize the execution and delivery of this Agreement or the
Transaction Documents and the performance by Purchaser of the transactions
contemplated by this Agreement and the Transaction Documents. This Agreement has
been, and upon their execution the Transaction Documents will be, duly executed
and delivered by Purchaser and, assuming the due authorization, execution and
delivery of this Agreement and the Transaction Documents by Seller, constitutes
and upon their execution the Transaction Documents will constitute, valid and
binding obligations of Purchaser enforceable against Purchaser in accordance
with their respective terms.

 

(b) The execution and delivery by Purchaser of this Agreement and the
Transaction Documents and the performance of the transactions contemplated by
this Agreement and the Transaction Documents do not and will not (i) conflict
with or result in a breach of any provisions of the certificate of incorporation
or bylaws of Purchaser; (ii) result in a violation or breach of or constitute a
default (or an

 

- 38 -



--------------------------------------------------------------------------------

event which, with or without notice or lapse of time or both, would constitute a
default) under, or result in the termination of, or the loss of a benefit under
or accelerate the performance required by, or result in a right of termination,
modification, cancellation or acceleration under, the terms, conditions or
provisions of any contract or other instrument of any kind to which Purchaser or
any of its subsidiaries is now a party or by which Purchaser or any of its
subsidiaries or any of their respective properties or assets may be bound or
affected; or (iii) violate any order, writ, injunction, decree, statute, treaty,
rule or regulation applicable to Purchaser or any of its Subsidiaries other than
in the case of clauses (ii) and (iii) above as would not reasonably be expected
to result in a Purchaser Material Adverse Effect.

 

Section 4.3. Brokers. No agent, broker, investment banker, financial advisor or
other firm or person is entitled to any brokerage, finder’s, financial advisor’s
or other similar fee or commission for which Seller or any of its Subsidiaries
could become liable in connection with the transactions contemplated by this
Agreement as a result of any action taken by or on behalf of Purchaser or any of
its Subsidiaries.

 

Section 4.4. SEC Documents; Financial Statements. As of their respective filing
dates, the Purchaser SEC Documents complied in all material respects with the
applicable requirements of the United States Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and the Securities Act, and none of the Purchaser
SEC Documents contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading, except to the extent corrected or supplemented by a subsequently
filed Purchaser SEC Document. The financial statements of Purchaser, including
the notes thereto, included in the Purchaser SEC Documents (the “Purchaser
Financial Statements”) complied with applicable accounting requirements and with
the published rules and regulations of the SEC with respect thereto as of their
respective dates, and have been prepared in accordance with U.S. GAAP applied on
a basis consistent throughout the periods indicated and consistent with each
other (except as may be indicated in the notes thereto or, in the case of
unaudited statements included in quarterly reports on Forms 10-Q, as permitted
by Form 10-Q of the SEC). The Purchaser Financial Statements fairly present and
accurately reflect the consolidated financial condition and operating results of
Purchaser at the dates and during the periods indicated therein (subject, in the
case of unaudited statements, to normal year-end adjustments). From the date of
the Purchaser Financial Statements contained in Purchaser’s most recently filed
Form 10-Q to the date hereof, there has been no material change in the
capitalization of Purchaser other than in connection with the exercise of
employee stock options or in connection with borrowings or repayments under
short term credit facilities in the ordinary course and consistent with past
practice.

 

Section 4.5. Absence of Undisclosed Liabilities. There are no liabilities or
obligations of any nature, whether accrued, contingent or otherwise, and there
is no existing condition, situation or set of circumstances that reasonably
could be expected to result in such liabilities or obligations, of Purchaser,
except for (a) liabilities or obligations reflected in Purchaser’s Form 10-K for
the fiscal year ended December 31, 2003 and Purchaser’s Form 10-Q for the
quarterly period ended March 31, 2004, in each case filed with the SEC, or (b)
liabilities or obligations incurred since March 31, 2004 in the ordinary course
which could not reasonably be expected to have a Purchaser Material Adverse
Effect.

 

Section 4.6. Consents and Approvals. No declaration, filing or registration
with, or notice to, or authorization, consent, order or approval of, any
Governmental Authority or other Person is required to be obtained or made in
connection with or as a result of the execution and delivery of this Agreement
and the other Transaction Documents by Purchaser or the performance by Purchaser
of the transactions contemplated by this Agreement and the other Transaction
Documents, except for (i) such consents, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
United States federal or state securities laws or the securities laws of any
foreign country, (ii)

 

- 39 -



--------------------------------------------------------------------------------

such consents, approvals, orders, authorizations, registrations, declarations
and filings as may be required under applicable PRC laws or regulations,
including the approval of MOFCOM or its local branch and other competent
Government Authorities of PRC (as applicable), and the registration of the State
Administration for Industry and Commerce or its local branch in connection with
the transfer of equity interests in, or assets of, any Selling Subsidiaries
and/or Transferred Companies that are organized under the laws of the PRC and
(iii) such other consents, authorizations, filings, approvals and registrations
that, if not obtained or made, would not have a Purchaser Material Adverse
Effect.

 

Section 4.7. Litigation. There are no claims, suits, proceedings, actions,
investigations, oppositions, challenges, cancellation proceedings or changes
pending or, to the knowledge of Purchaser, threatened against or affecting
Purchaser that, if adversely determined, would reasonably be expected to result
in a Purchaser Material Adverse Effect.

 

Section 4.8. Absence of Certain Changes or Events. From the date of the
Purchaser Financial Statements contained in Purchaser’s most recently filed Form
10-Q to the date hereof, there has not been any event, circumstance, change or
effect that has had or reasonably could be expected to have a Purchaser Material
Adverse Effect and the business of Purchaser has been conducted only in the
ordinary course.

 

Section 4.9. Taxes. Purchaser has timely and duly filed, or will timely and duly
file, in each case, taking into account all available extensions, all Tax
Returns with respect to Taxes applicable to it or required to be filed by
applicable law. All Taxes and other charges due or claimed to be due from it by
federal, state, local or foreign taxing authorities (including those due in
respect of the properties, income, franchises, licenses, sales or payrolls
related to its business) have been paid or will be paid except to the extent the
same are being contested in good faith and have been adequately reserved for.
There are no Encumbrances with respect to any Taxes, upon any of the assets of
Purchaser other than (i) Permitted Encumbrances or (ii) Taxes or charges being
contested.

 

Section 4.10. Initial Shares and Conversion Shares. Purchaser has taken or will
have taken, with respect to the Initial Shares, as of the Closing Date and, with
respect to the Conversion Shares, as of the Conversion Date, all such actions as
are or will be necessary in order to ensure that each of (i) the Initial Shares
to be issued or delivered on the Closing Date and (ii) the Conversion Shares
issuable or deliverable on the Conversion Date, shall each be either (a) in case
of new AsiaInfo Shares, duly authorized, validly issued, fully paid and
nonassessable or (b) in the case of the delivery of AsiaInfo Shares held by
Purchaser as treasury stock or otherwise, validly transferred, free and clear of
all Encumbrances and, in each case, shall rank pari passu with all other
AsiaInfo Shares.

 

ARTICLE V

 

COVENANTS

 

Section 5.1. Conduct of the Business. During the period from the date of this
Agreement to the Closing, except as otherwise expressly provided in this
Agreement, Seller shall operate the Business only in the ordinary course. Except
as otherwise expressly provided in this Agreement or for the purpose of
effecting the transactions contemplated herein, Seller shall use its
commercially reasonable best efforts to preserve intact the present organization
of the Business, keep available the services of the present officers and key
employees of the Business and preserve relationships with customers, suppliers,
licensors, licensees, contractors, distributors and others having business
dealings with the Business. Without limiting the generality of the foregoing,
from the date of this Agreement to the Closing, Seller, its Subsidiaries and the
Transferred Companies shall not, to the extent related to the Business:

 

- 40 -



--------------------------------------------------------------------------------

(a) sell, lease, encumber, transfer or dispose of any assets or rights or
acquire any material assets or rights that, in either case, would be included in
the Assets, except in the ordinary course of business;

 

(b) engage in any activity of the type sometimes referred to as “trade loading”
or “channel stuffing” or in any other activity that reasonably could be expected
to result in a material reduction, temporary or otherwise, in the demand for the
products offered by the Business following the Closing, including sales of a
product (i) with payment terms longer than terms customarily offered by Seller
or any of its Subsidiaries for such product, (ii) at a greater discount from
listed prices than customarily offered for such product, other than pursuant to
a promotion of a nature previously used in the normal course of business of
Seller and its Subsidiaries for such product, (iii) at a price that does not
give effect to any previously announced general increase in the list price for
such product, (iv) with shipment terms more favorable to the customer than
shipment terms customarily offered by Seller and its Subsidiaries for such
product, (v) in a quantity greater than the reasonable retail or wholesale (as
the case may be) resale requirement of the particular customer or (vi) in
conjunction with other material benefits to the customer not previously offered
in the ordinary course of business to such customer;

 

(c) except as otherwise expressly provided in this Agreement, waive any rights
in respect of or write off any Account Receivable or fail to timely pay any
account payable, except in either case other than in the ordinary course of
business;

 

(d) enter into any material commitment or transaction except in the ordinary
course of business;

 

(e) incur, create or assume any indebtedness for borrowed money or take or omit
to take any action that results in an Encumbrance, other than a Permitted
Encumbrance, being imposed on any asset that may be an Asset;

 

(f) change (or permit to be changed) any accounting or Tax procedure or
practice, make (or permit to be made) any Tax election or settle or compromise
any Tax liability, in each case relating to the Business, any of the Assets or
any Transferred Company;

 

(g) except as otherwise expressly provided in this Agreement or for the purpose
of effecting the transactions contemplated hereby, enter into, adopt, amend or
terminate any Plan of the Transferred companies, increase in any manner the
compensation or benefits of any officer, employee or consultant or pay or
otherwise grant any benefit not required by any Plan of the Transferred
Companies, or enter into any contract to do any of the foregoing, except to the
extent bound by applicable law;

 

(h) except as otherwise expressly provided in this Agreement or for the purpose
of effecting the transactions contemplated hereby, enter into or offer to enter
into or amend, terminate or waive any right under any employment or consulting
arrangement with any Person or any group of Persons;

 

(i) make or commit to any capital expenditures outside the ordinary course of
business;

 

(j) enter into, amend or terminate any contract of a type that, if in effect at
the date of this Agreement, would be required to be disclosed pursuant to
Section 3.17(a) or, except in the ordinary course of business, enter into, amend
or terminate any other contract;

 

- 41 -



--------------------------------------------------------------------------------

(k) pay, discharge or satisfy any claims, liabilities or obligations (absolute,
accrued, asserted or unasserted, contingent or otherwise) relating to the
Business, except in the ordinary course of business;

 

(l) settle or compromise any material claim, action, suit or proceeding pending
or threatened against Seller, the Business or the Assets, except in the ordinary
course of business or for the purpose of effecting the transactions contemplated
hereby;

 

(m) enter into any transaction or any contract with any Subsidiaries, except in
the ordinary course of business; or

 

(n) take, or agree or otherwise commit to take, any of the foregoing actions or
any other action that if taken would cause any representation or warranty of
Seller or the Selling Subsidiaries contained in this Agreement to be untrue or
incorrect as of the date when made or as of any subsequent date (as if made as
of such date) or that could prevent the satisfaction of any condition set forth
in Article VI.

 

Notwithstanding the foregoing, the covenants in this Section 5.1 shall not
prevent Seller from disposing of part or all of its interest in the equity or
assets of the ChinaWeal Group or Lenovo AI or taking any of the other actions
set forth above with respect to the ChinaWeal Group or Lenovo AI.

 

Section 5.2. Access to Information.

 

(a) Seller shall (i) provide Purchaser and its officers, directors, employees,
agents, counsel, accountants, financial advisors, consultants and other
representatives (together, its “Representatives”) with reasonable access, during
normal business hours and upon reasonable prior notice to all personnel,
officers, employees, agents, accountants, properties and facilities, of Seller,
the Business, the Assets and the books and records relating to the Business and
the Assets and (ii) furnish Purchaser and its Representatives with all such
information and data (including copies of contracts, Plans and other books and
records) concerning the Business and operations of the Business and the Assets
as Purchaser or any of such Representatives reasonably may request in connection
with such investigation. All such information shall be kept confidential in
accordance with the terms of the confidentiality agreement, dated as of March 2,
2004, between Purchaser and Seller (the “Confidentiality Agreement”). In the
event of a conflict or inconsistency between the terms of this Agreement and the
Confidentiality Agreement, the terms of this Agreement will govern.

 

(b) The provisions of the Confidentiality Agreement shall remain binding and in
full force and effect until the Closing (or after the termination of this
Agreement in accordance with Article VIII), except that the Confidentiality
Agreement shall not apply to any documents prepared in connection with or
proceeding before or filed with, or other disclosure made to, a Government
Authority, court, arbitration tribunal or mediation service to enforce
Purchaser’s rights arising in connection with the termination of this Agreement.
The information contained herein, in the Seller Disclosure Schedule or delivered
to Purchaser or its authorized representatives pursuant hereto shall be subject
to the Confidentiality Agreement as Confidential Information (as defined and
subject to the exceptions contained therein) until the Closing and, for that
purpose and to that extent, the terms of the Confidentiality Agreement are
incorporated herein by reference. All obligations of Purchaser under the
Confidentiality Agreement shall terminate simultaneously with the Closing.
Except as otherwise provided herein, Seller and its Affiliates and their
consultants, advisors and representatives shall treat after the date hereof as
strictly confidential (unless compelled to disclose by judicial or
administrative process or, in the opinion of legal counsel, by other
requirements of law) the terms of this Agreement and all nonpublic, confidential
or proprietary information concerning the Business, and Seller and its

 

- 42 -



--------------------------------------------------------------------------------

Affiliates and their consultants, advisors and representatives shall not use
such information to the detriment of the Business. Seller has not waived, nor
will it waive any provision of any confidentiality or similar agreement that
relates to any of the Business, the Assets or the Assumed Liabilities.

 

Section 5.3. Reasonable Efforts.

 

(a) Upon the terms and subject to the conditions of this Agreement, each of the
parties hereto shall use all commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement, including any and all
necessary approvals of PRC Governmental Authorities. Seller and Purchaser each
shall comply as promptly as practicable with any other laws of any Governmental
Authority that are applicable to any of the transactions contemplated hereby or
by the Transaction Documents and pursuant to which any consent, approval, order
or authorization of, or registration, declaration or filing with, any
Governmental Authority or any other Person in connection with such transactions
is necessary. Seller and Purchaser shall furnish to each other such necessary
information and reasonable assistance as the other may request in connection
with their preparation of any filing, registration or declaration which is
necessary under applicable laws. Purchaser and Seller shall keep each other
apprised of the status of any communications with, and any inquiries or requests
for additional information from, any Governmental Authority (or other Person
regarding any of the transactions contemplated by this Agreement or the
Transaction Documents) in respect of any such filing, registration or
declaration, and shall comply promptly with any such inquiry or request (and,
unless precluded by law, provide copies of any such communications that are in
writing). The parties shall use their respective commercially reasonable efforts
and take all necessary action to obtain any consent, approval, order or
authorization of any Governmental Authority under United States or foreign
antitrust or competition laws, necessary in connection with the transactions
contemplated hereby or to resolve any objections that may be asserted by any
Governmental Authority with respect to the transactions contemplated hereby.
Nothing in this Agreement shall require Purchaser or its Affiliates to divest or
hold separate or agree to any limitations on or other requirements in respect of
the operation of any business, division or operating unit of Purchaser or any of
its Affiliates, including the Business and the Assets from and after the
Closing.

 

(b) Subject to the terms and conditions of this Agreement, each party shall use
its commercially reasonable efforts to cause the Closing to occur as promptly as
practicable, including by defending against any lawsuits, actions or
proceedings, judicial or administrative, challenging this Agreement or the
consummation of the transactions contemplated hereby, and seeking to have any
preliminary injunction, temporary restraining order, stay or other legal
restraint or prohibition entered or imposed by any court or other Governmental
Authority that is not yet final and nonappealable vacated or reversed.

 

(c) Purchaser and Seller each shall use commercially reasonable efforts to
obtain as promptly as practicable all Permits required by law for Purchaser to
conduct the Business following the Closing and to own the Assets.

 

(d) Seller and Purchaser will cooperate and use their respective commercially
reasonable efforts to obtain as promptly as practicable all consents, approvals
and waivers required by third Persons to transfer the Assets to, or for the use
of the Assets by, Purchaser in a manner that will avoid any applicable default,
conflict, or termination of rights under or in respect of the Assets.

 

Section 5.4. Takeover Proposals. Seller will not take, nor will Seller permit
any Affiliate of Seller (or authorize or permit any officer, director, employee,
investment banker, financial advisor, attorney, accountant or other Person
retained by or acting for or on behalf of Seller or any such Affiliate)

 

- 43 -



--------------------------------------------------------------------------------

to take, directly or indirectly, any action to initiate, assist, solicit,
receive, negotiate, participate in, facilitate, encourage or accept any offer or
inquiry from any Person (a) to make any Takeover Proposal; (b) to reach any
agreement or understanding (whether or not such agreement or understanding is
absolute, revocable, contingent or conditional) for, or otherwise attempt to
consummate, any Takeover Proposal; or (c) to furnish or cause to be furnished
any information with respect to the Business or the Assets to any Person (other
than as contemplated by Section 5.3) who Seller or such Affiliate (or any such
Person acting for or on their behalf) knows or has reason to believe is in the
process of considering a Takeover Proposal. If Seller or any such Affiliate (or
any such Person acting for or on their behalf) receives from any Person (other
than Purchaser or any other Person referred to in Section 5.3) any offer,
inquiry or informational request referred to above, Seller will promptly advise
such Person, by written notice, of the terms of this Section 5.4 and will
promptly, orally and in writing, advise Purchaser of such offer, inquiry or
request and deliver a copy of such notice to Purchaser. Seller will immediately
cease and cause to be terminated any existing activities, discussions or
negotiations with any parties conducted on or prior to the date of this
Agreement with respect to any Takeover Proposal. Seller shall demand the return
of any information previously furnished to others in connection with efforts to
sell the Business or any of the Assets.

 

Section 5.5. Notification.

 

(a) From time to time prior to the Closing, Seller shall notify Purchaser in
writing with respect to any matter hereafter arising or any information obtained
after the date hereof that, if existing, occurring or known at or prior to the
date of this Agreement, would have been required to be set forth or described in
the Seller Disclosure Schedule or that is necessary to complete or correct any
information in such schedule or in any representation and warranty of Seller
that has been rendered inaccurate thereby. Seller shall promptly inform
Purchaser of any claim by a third party that a contract has been breached, is in
default, may not be renewed or that a consent would be required as a result of
the transactions contemplated by this Agreement.

 

(b) Seller shall give notice to Purchaser promptly after becoming aware of (i)
the occurrence or non-occurrence of any event whose occurrence or non-occurrence
would be likely to cause either (A) any representation or warranty contained in
this Agreement to be untrue or inaccurate in any material respect at any time
from the date hereof to the Closing Date or (B) any condition set forth in
Article VI to be unsatisfied in any material respect at any time from the date
hereof to the Closing Date and (ii) any material failure of Seller, the Selling
Subsidiaries, any Affiliate or any officer, director, employee or agent thereof,
to comply with or satisfy any covenant, condition or agreement to be complied
with or satisfied by it hereunder.

 

(c) No notice given pursuant to this Section 5.5 shall have any effect on the
representations, warranties, covenants or agreements contained in this Agreement
for purposes of determining satisfaction of any condition contained herein or
shall in any way limit any party’s right to indemnity under Article VII.

 

Section 5.6. Use of Names. Seller agrees, for itself and its Affiliates, that
from and after the Closing none of them will use the names “Han”, “Han
Consulting” “Han Pu” (“ LOGO [g67616g30a.jpg]”), “Han Pu” (“ LOGO
[g67616g30b.jpg]”) or any abbreviation of or derivation from those names or any
names similar to it in any form whatsoever, including in respect of advertising
and promotional materials without the prior written consent of Purchaser.

 

- 44 -



--------------------------------------------------------------------------------

Section 5.7. Tax Matters.

 

(a) Purchaser and the Purchasing Subsidiaries shall have the right to withhold
tax from amounts paid to Seller and the Selling Subsidiaries under this
Agreement as required by applicable law. Purchaser or the relevant Purchasing
Subsidiary shall notify Seller of the basis and amount of such withholding
within a reasonable time prior to such withholding. Any amount withheld by
Purchaser pursuant to applicable law shall be treated for all purposes of this
Agreement as if it were paid by Purchaser (or the relevant Purchasing
Subsidiary) to Seller and the Selling Subsidiaries.

 

(b) All transfer, registration, stamp, documentary, sales, use, value added,
business, recording, stock transfer and similar Taxes (including all applicable
real estate transfer or gains Taxes and transfer Taxes) and any penalties,
interest and additions to Tax in respect to such Taxes (collectively, “Transfer
Taxes”), and fees incurred in connection with this Agreement or the transactions
pursuant thereto shall be the responsibility of and be timely paid by Seller or
Purchaser as required by applicable law. Seller and Purchaser shall cooperate in
the timely making of all filings, returns, reports and forms as may be required
in connection therewith.

 

(c) Seller shall cause the Transferred Companies to file their Tax Returns due
on or before the Closing Date and Purchaser shall cause the Transferred
Companies to file their Tax Returns due after the Closing Date. All Tax Returns
due on or before the Closing Date, and all Tax Returns due after the Closing
Date with respect to Tax periods beginning on or before the Closing Date, shall
be filed in accordance with the respective past practices of the Transferred
Companies. Seller shall cause the Transferred Companies to pay all Taxes due on
or before the Closing Date and shall pay to the Transferred Companies or the
applicable Tax authority, as directed by Purchaser, all Taxes due after the
Closing Date that relate to Tax periods ending on or before the Closing Date (or
to the pre-Closing portion of Tax periods beginning on or before and ending
after the Closing Date) (“Straddle Periods”) provided, that Seller shall not be
obligated to pay any Tax set forth as a liability on the Closing Date Balance
Sheet.

 

(d) Seller shall pay Purchaser an amount equal to (x) Seller’s Percentage Share
of all Taxes of the Transferred Companies and WTITL that (A) relate to Tax
periods ending on or before the Closing Date (or relate to the pre-Closing
portion of Straddle Periods) and result directly from the transactions occurring
pursuant to this Agreement or (B) result from breaches of the representations in
Section 3.7 or breaches of the covenants in this Section 5.7, (y) the amount of
any liability of Purchaser or its Affiliates for Taxes that are Taxes of Seller
or the Selling Subsidiaries, Taxes with respect to periods ending on or before
the Closing Date or to the pre-Closing portion of the Straddle Periods, Transfer
Taxes, or Taxes resulting from breaches of the representations in Section 3.7 or
the covenants in this Section 5.7 and (z) liabilities, losses, costs and
expenses (including, without limitation, reasonable expenses of investigation
and attorneys’ fees and expenses) arising out of or incident to the imposition,
assessment or assertion of any Tax described in (x) or (y) (the sum of (x), (y)
and (z) being referred to herein as a “Tax Loss”); provided, that Seller shall
not have an indemnity obligation under this Section 5.7(d) for any Tax Loss set
forth as a liability on the Closing Date Balance Sheet as finally determined
under Section 2.10. For purposes of Section 5.7(c) and this Section 5.7(d), in
the case of any Straddle Period, the Tax relating to the pre-Closing portion of
such period shall be determined (i) in the case of any Taxes other than gross
receipts, sales or use Taxes and Taxes based upon or related to income, be
deemed to be the amount of such Tax for the entire Tax period multiplied by a
fraction the numerator of which is the number of days in the Tax period ending
on and including the Closing Date and the denominator of which is the number of
days in the entire Tax period, and (ii) in the case of any Tax based upon or
related to income and any gross receipts, sales or use Tax, be deemed equal to
the amount which would be payable if the relevant Tax period ended on and
included the Closing Date. All determinations necessary to give effect to the
allocation set forth in the foregoing clause (ii) shall be made in a manner

 

- 45 -



--------------------------------------------------------------------------------

consistent with prior practices of the Transferred Companies. Seller shall make
payment under this Section 5.7(d) within 15 days after receiving notice from
Purchaser that Purchaser, its Affiliate, a Transferred Company or WTITL has
incurred a Tax Loss. For avoidance of doubt, the limitations in Section 7.4 do
not apply to this Section 5.7(d).

 

(e) Purchaser shall not settle any Tax audit or similar proceeding relating to
Taxes of the Transferred Companies and WTITL described in clause (x) of Section
5.7(d) without the prior written consent of Seller (not to be unreasonably
withheld).

 

(f) With respect to any refund of Taxes contemplated in Section 2.2(viii),
Purchaser shall pay to Seller such refund within ten Business Days of the
receipt of such refund.

 

Section 5.8. Non-Competition.

 

(a) From the Closing and for five years thereafter, Seller will not, and will
cause its Subsidiaries not to, directly or indirectly anywhere in China, (i)
engage in, own any equity interest in or invest in any business, part or all of
the principal activities of which compete with the Business as conducted on the
Closing Date, directly or indirectly in any manner, (ii) solicit, sell or
attempt to sell software solutions or services offered by the Business as
conducted on the Closing Date, (iii) disclose any confidential or non-public
information regarding the Business or the Assets to any third party or provided,
however, that notwithstanding the foregoing (A) the prohibition on ownership of
direct or indirect interest in a competing business in this Section 5.8 (a)
shall not apply to Seller’s or its Subsidiaries’ current equity ownership in the
companies set forth in Section 5.8(a) of the Seller Disclosure Schedule as of
the date hereof, (B) Seller and its Subsidiaries may own, directly or
indirectly, solely as an investment, securities of any Person that are traded on
any internationally-recognized securities exchange if Seller (alone or
collectively with its Subsidiaries) (1) is not a controlling Person of, or a
member of a group that controls such Person and (2) does not, directly or
indirectly, own ten percent or more of any class of securities of such Person,
(C) nothing in the foregoing clauses shall be construed to prohibit Seller or
its Subsidiaries from engaging in repair, maintenance, technical support or
general after sales services in connection with any of Seller’s business as
conducted on the Closing Date other than the Business and this Section 5.8(a)
shall not apply to the Telecommunications Applications Services Division as
operated as of the date hereof by the ChinaWeal Group or the Insurance IT
Services Division operated as of the date hereof by Lenovo AI, and (D) this
clause shall not be construed to prohibit Seller’s continued employment of the
Seconded Employees. With respect to the Telecommunications Applications Services
Division of the ChinaWeal Group, Seller agrees that as long as the ChinaWeal
Group is, directly or indirectly, a Subsidiary of Seller, in the event there are
any activities that would constitute direct or indirect competition between the
ChinaWeal Group and any businesses conducted by Purchaser, Seller shall engage
in good faith discussions with Purchaser and use reasonable efforts to minimize
or avoid such competition.

 

(b) From the Closing and for two years thereafter, Seller will not, and will
cause its Subsidiaries not to, directly or indirectly solicit or encourage to
leave, employ or contract, or offer to employ or contract, any person who is (or
was, to Seller’s knowledge after reasonable inquiry, during the previous 12
months) an employee of the Business (or any successor) or who is (or was during
the previous 12 months) hired by Purchaser in connection with the transactions
contemplated hereby.

 

(c) The parties hereto recognize that the laws and public policies of China, the
various states of the United States, and various other jurisdictions may differ
as to the validity and enforceability of covenants similar to those set forth in
this Section. It is the intention of the parties that the provisions of this
Section be enforced to the fullest extent permissible under the laws and
policies of each jurisdiction in which enforcement may be sought, and that the
unenforceability (or the modification to

 

- 46 -



--------------------------------------------------------------------------------

conform to such laws or policies) of any provisions of this Section shall not
render unenforceable, or impair, the remainder of the provisions of this
Section. Accordingly, if any provision of this Section shall be determined to be
invalid or unenforceable, such invalidity or unenforceability shall be deemed to
apply only with respect to the operation of such provision in the particular
jurisdiction in which such determination is made and not with respect to any
other provision or jurisdiction.

 

(d) The parties to this Agreement acknowledge and agree that any remedy at law
for any breach of the provisions of this Section would be inadequate, and Seller
hereby consents to the granting by any court of an injunction or other equitable
relief, without the necessity of actual monetary loss being proved, in order
that the breach or threatened breach of such provisions may be effectively
restrained. Notwithstanding the foregoing, this paragraph shall not apply to the
last sentence of Section 5.8(a) above.

 

Section 5.9. Assignment of Contracts and Rights. Anything in this Agreement to
the contrary notwithstanding, this Agreement shall not constitute an agreement
to assign any Asset or any claim or right or any benefit arising thereunder or
resulting therefrom if such assignment, without the consent of a third Person,
would constitute a breach or other contravention of such Asset or in any way
adversely affect the rights of Purchaser or Seller or its Affiliates thereunder.
Seller and Purchaser will use their commercially reasonable efforts (but without
any payment of money by any of them) to obtain the consent of such Persons in
respect of any such Asset or any claim or right or any benefit arising
thereunder for the assignment thereto to Purchaser (or a Purchasing Subsidiary
designated by Purchaser) as Purchaser may request. If such consent is not
obtained, or if an attempted assignment thereof would be ineffective or would
adversely affect the rights of Seller or its Affiliates hereunder so that
Purchaser would not in fact receive all such rights, Seller and Purchaser will
cooperate in a mutually agreeable arrangement pursuant to which Purchaser (or a
Purchasing Subsidiary designated by Purchaser) would obtain the benefits and
assume the obligations thereunder in accordance with this Agreement, including
sub-contracting, sub-licensing or sub-leasing to Purchaser (or a Purchasing
Subsidiary designated by Purchaser), or under which Seller or its Affiliates
would enforce for the benefit of Purchaser, with Purchaser assuming Seller’s or
its Affiliates’ obligations, any and all rights of Seller or its Affiliates
against a third party thereto. Seller will promptly pay to Purchaser when
received all monies received by Seller or its Affiliates under any Asset or any
claim or right or any benefit arising thereunder, and Seller and Purchaser shall
continue to cooperate and use all commercially reasonable efforts to obtain such
consent and to provide Purchaser with all such rights shall continue to use all
reasonable efforts to obtain such consent. Nothing in this Section 5.9 shall
affect Purchaser’s other rights under this Agreement and shall not affect the
conditions to Purchaser’s obligation to close. The provisions of this Section
5.9 shall not limit, modify or otherwise affect any representation or warranty
of the Selling Subsidiaries or Seller under this Agreement.

 

Section 5.10. Insurance Coverage. If any of the insurance policies listed on
Section 3.16 of the Seller Disclosure Schedule cannot be assigned to Purchaser
on the date hereof, at Purchaser’s request, before or after the date hereof,
Seller shall have Purchaser named as an additional insured, as its interest may
appear, on all current insurance policies maintained by Seller covering time
periods beginning prior to the date hereof and extending beyond the date hereof,
until the expiration date of such policy or policies. With respect to any
Assumed Liabilities and Purchaser’s indemnification obligations pursuant to
Section 7.3 or any other liabilities to which Purchaser may become subject for
pre-Closing occurrences, in each case to the extent such liabilities may be
covered by insurance maintained by Seller or as to which Seller is additional
insured, Seller agrees to prosecute diligently any insurance claims that may be
asserted in respect thereof and to promptly notify Purchaser of the assertion of
each such claim. From and after the date of this Agreement, if Seller recovers
insurance proceeds in respect of any amounts in respect of the liabilities
described in the preceding sentence, Seller shall promptly remit such proceeds
to Purchaser and Purchaser shall pay such liabilities with such proceeds.

 

- 47 -



--------------------------------------------------------------------------------

Section 5.11. Employee Matters.

 

(a) As promptly as practicable, and in no event more than five Business Days
after the date hereof, Seller shall use its best efforts to make available to
Purchaser all employees listed on Section 3.9(a) of the Seller Disclosure
Schedule and any related employee records for the purposes of interviewing and,
if desired by Purchaser, hiring. The list of the employees to whom Purchaser
intends to extend an offer of employment is set forth in Section 5.11(a) of the
Seller Disclosure Schedule. Any offers of employment shall be at such salary or
wage and benefit levels and on such other terms and conditions generally
consistent with those previously provided to such employees by Seller or any of
its Affiliates, as the case may be; provided that to the extent that service is
relevant for eligibility and vesting (and solely for purposes of calculating
entitlement to vacation and sick days and benefit accruals) under any Plan
established or maintained by Purchaser or any Purchasing Subsidiary for the
benefit of the Transferred Employees, such Plan shall credit such Transferred
Employees for service on or prior to Closing with Seller or any of its
Affiliates. The employees who accept and commence employment with Purchaser are
collectively referred to as the “Transferred Employees”. Seller or its
Affiliates, as the case may be, shall, as of the Closing, release each of the
Transferred Employees from any employment obligations that such employee may
have to Seller or its Affiliates. Seller will not take, and will cause each of
its Affiliates not to take, any action that would impede, hinder, interfere or
otherwise compete with Purchaser’s effort to hire any Transferred Employees.
Purchaser shall not assume any responsibility for any Transferred Employee until
such employee commences employment with Purchaser.

 

(b) Seller shall use its reasonable best efforts to assist Purchaser in securing
an employment agreement for each of the employees of Seller listed on Section
5.11(a) of the Seller Disclosure Schedule. If any such employee declines the
offer of employment from Purchaser (or any Purchasing Subsidiary), Seller and
its Affiliates agree not to offer any form of employment (full-time, part-time
or on an agency basis) to such employee for a period of two years following the
Closing Date.

 

(c) Seller agrees to assign the R&D Employees (the “Seconded Employees”) to
Purchaser (or any Subsidiary of Purchaser) for a period of nine months following
the Closing Date The Seconded Employees shall remain at the research and
development facilities of Seller and shall have full access to use such
facilities for the purpose of performing any research or development projects in
connection with the Non-Telecommunications Business as may be requested by
Purchaser (or one or more of its Purchasing Subsidiaries). The Seconded
Employees shall also provide training for employees of Purchaser in relevant
aspects of their research and development activities for the Security Services
Division and be responsible for doing the necessary research and development
work to support the Purchaser’s application for security licenses. Seller shall
continue to pay each Seconded Employee their respective base compensation and
benefits, consistent with past practice, during the period of assignment and
shall deliver detailed and itemized invoices to Purchaser on a monthly basis for
reimbursement of such salaries and benefits, along with reasonable out of pocket
variable costs and expenses related to the research performed by such Seconded
Employees solely for the benefit of the Non-Telecommunications Business during
the secondment. Seller shall provide Purchaser prior to the Closing Date with
the three month payroll records related to the Seconded Employees for purposes
of verifying the salary and benefits to be paid during the secondment. Sellers
agrees that Purchaser shall be responsible to pay any performance-based
compensation to the Seconded Employees during such period and Seller shall not
make any such payments to the Seconded Employees. Seller agrees not to terminate
any Seconded Employee (which shall not include an employee’s voluntary
separation or resignation) prior to the end of the assignment without the
advance written consent of Purchaser.

 

(d) On or after the Closing, Seller shall take all actions reasonably requested
by Purchaser to transfer the registration of the Transferred Employees’ social
insurance entitlements pursuant to the Shehui Baoxianfei Zhengjiao Zanxing Banfa
or other relevant laws or regulations of the PRC, and to reflect their status as
employees of Purchaser or its Affiliate in the records of the Beijing Social
Security Fund Center or other relevant authorities.

 

- 48 -



--------------------------------------------------------------------------------

(e) The parties agree to furnish each other with such information concerning
employees and employee benefit plans, and to take all such other action, as is
necessary and appropriate to effect the transactions contemplated by this
Agreement and to cooperate with each other in addressing inquiries from
employees.

 

(f) Seller shall have, as of the Closing, paid all Accrued Salaries and Bonuses
of each of the Transferred Employees.

 

(g) Seller shall have, as of the Closing Date, established a equity compensation
program (the “Equity Compensation Program”) with certain of the Transferred
Employees (collectively, the “Eligible Employees”) whereby the Eligible
Employees are entitled to acquire the Initial Shares from Seller. The Equity
Compensation Program shall (1) provide that such shares are subject to a Lock-Up
for a period of two years following the Closing Date and (2) include as Eligible
Employees certain of the Key Employees who become Transferred Employees on the
Closing Date, with their names and the number of Initial Shares to be made
available to each such Eligible Employee under the Equity Compensation Program
set forth in a list attached thereto.

 

(h) Seller agrees that neither Purchaser nor any Purchasing Subsidiary shall be
liable to any Transferred Employee or other employee of Seller for any stock
options or other equity incentives awarded to such employees under any Plan of
Seller or its Affiliates, as the case may be, whether or not such stock options
are vested or exercisable on the Closing Date. In the event any Transferred
Employees are unable to retain any such options or awards, or Seller is
otherwise unable to reach an agreement with such employees concerning such
employee’s reimbursement for loss of any such awards in connection with the
transactions contemplated by this Agreement, or in the event Purchaser is
required under applicable law or regulation or under the terms of any Plan to
grant new stock options or equity incentives to any of the Transferred Employees
or any other past or present employees of the Business or Seller as a result of
the transactions contemplated by this Agreement, Seller shall indemnify and hold
harmless Purchaser for all expenses (including expenses representing the option
value of any new options) granted by Purchaser. For avoidance of doubt, the
foregoing indemnification is not limited by Section 7.4.

 

Section 5.12. Public Announcements. The initial press release with respect to
the execution of this Agreement shall be a joint press release acceptable to
Purchaser and Seller. Until the Closing, neither Purchaser nor Seller nor any of
their respective Affiliates shall issue or cause the dissemination of any press
release or other public announcements or statements with respect to this
Agreement or the transactions contemplated hereby without the consent of the
other party, which consent will not be unreasonably withheld, except as may be
required by law or by any listing agreement with an internationally-recognized
securities exchange or trading market (and in such case shall use all reasonable
efforts to consult the other party prior to such release or statement).

 

Section 5.13. Further Assurances; Post-Closing Cooperation.

 

(a) From time to time after the Closing, without additional consideration, each
of the parties hereto will (or, if appropriate, cause their Affiliates to)
execute and deliver such further instruments and take such other action as may
be necessary to make effective the transactions contemplated by this Agreement
and the Transaction Documents. If any party to this Agreement shall following
the Closing have in its possession any asset or right that under this Agreement
should have been delivered to the other, such party shall promptly deliver such
asset or right to the other.

 

- 49 -



--------------------------------------------------------------------------------

(b) Seller, on behalf of itself and its Affiliates, hereby constitutes and
appoints, effective as of the Closing Date, Purchaser and its successors and
assigns as the true and lawful attorney of Seller or its Affiliates, as
applicable, with full power of substitution in the name of Purchaser, or in the
name of Seller or its Affiliates, as applicable, but for the benefit of
Purchaser, (i) to collect for the account of Purchaser any items of Assets and
(ii) to institute and prosecute all proceedings that Purchaser may in its sole
discretion deem proper to assert or enforce any right, title or interest in, to
or under the Assets, and to defend or compromise any and all actions, suits or
proceedings in respect of the Assets. Purchaser shall be entitled to retain for
its own account any amounts collected pursuant to the foregoing powers,
including any amounts payable as interest in respect thereof.

 

(c) Following the Closing, Seller will afford Purchaser and its Representatives
(i) such access as Purchaser may reasonably request to all books, records and
other data and information, including any information from employees of Seller
and its Affiliates, relating to the Business, the Assets, the Excluded Assets,
the Assumed Liabilities and the Excluded Liabilities to the extent necessary or
useful for Purchaser in connection with any dispute or litigation or any other
reasonable business purpose relating to the Business; and (ii) the right to make
copies and extracts therefrom, provided that any such access by Purchaser shall
not unreasonably interfere with the conduct of the business of Seller, and
Purchaser shall bear all of the out-of-pocket costs and expenses (including
attorneys’ fees) relating thereto. Further, each party agrees for a period
extending seven years after the Closing Date not to destroy or otherwise dispose
of any such books, records and other data unless such party shall first offer in
writing to surrender such books, records and other data to the other party and
such other party shall not agree in writing to take possession thereof during
the ten-day period after such offer is made.

 

(d) Following the Closing, Purchaser may receive and open all mail addressed to
Seller or the Selling Subsidiaries and deal with the contents thereof in its
discretion to the extent that such mail and the contents thereof relate to the
Business (other than the Telecommunications Applications Services Division or
the Insurance IT Services Division). Purchaser agrees to deliver or cause to be
delivered to Seller all mail received by Purchaser after the Closing addressed
to Seller or any of its respective Affiliates that does not relate to the
Business.

 

Section 5.14. Transitional Services. Pursuant to the Transitional Services
Agreement, Seller or its Affiliates shall provide such transition services as
Purchaser may reasonably request. Such services shall (i) include the use of
office facilities shared between the Business and Seller or its Affiliates and
any services provided by Seller or its Affiliates to the Business, (ii) be
performed in a prompt and commercially reasonable manner and (iii) be provided
at a fee consistent with Seller’s past practices regarding allocation of
overhead to the Business prior to the date hereof. Pursuant to the Transitional
Services Agreement, Seller (or an Affiliate of Seller) shall make available to
Purchaser (or an Affiliate of Purchaser) any Real Property Purchaser reasonably
requests to use in connection with the ongoing operation of the Business,
including the Real Property currently used by the Business at No.6 Chuang Ye
Road, Haidian District, Beijing, China (the “Beijing Office Space”). The
Transitional Services Agreement shall provide for Purchaser’s (or its
Affiliate’s) continued use of the Beijing Office Space after the Closing Date
for a period of six months following the Closing Date at the same cost per
square meter as set forth under Purchaser’s current lease agreement for its
office space located at 4/F, Zhongdian Tower, No.6 Zhongguancun, South Street,
Haidian District, Beijing, China. All other Real Property shall be made
available to Purchaser (1) in the case of Real Property owned by Seller or its
Subsidiaries, on the basis of Seller’s past practices regarding allocation of
overhead to the Business prior to the date hereof and (2) in the case of Real
Property leased from a third party, under the same terms and conditions as set
forth under the lease agreement with such third party. The Transitional Services
Agreement shall otherwise be on terms and conditions reasonably satisfactory to
Purchaser. The term of the Transitional Services Agreement shall be longer of
(A) six months and (B) the period reasonably required for

 

- 50 -



--------------------------------------------------------------------------------

Purchaser to obtain alternative facilities and services (which in no event shall
be more than twelve months), and shall be subject to earlier termination at the
option of Purchaser upon reasonable notice.

 

Section 5.15. Representation on Purchaser’s Board. As soon as practicable
following the Closing Date, Purchaser agrees to appoint a representative of
Seller to the Board of Directors of Purchaser and shall nominate and recommend
to the stockholders the election of such nominee, or a replacement reasonably
acceptable to Purchaser, to the Board of Directors at each subsequent annual
meeting during the time which Seller continues to hold at least 80% of all of
the Conversion Shares.

 

Section 5.16. Minority Interest in Han Consulting. After the date of this
Agreement and in no event later than the Closing Date, Seller and Purchaser
shall use their reasonable best efforts to cause the minority shareholders of
Han Consulting to appoint Seller as their attorney-in-fact, on their behalf and
in their name or otherwise, to sell their aggregate 49% equity interest in Han
Consulting (the “Han Minority Interest”) to Purchaser (or a Purchasing
Subsidiary designated by Purchaser) for consideration of not more than
RMB13,000,000 in cash. In the event Purchaser and Seller are unable to
effectuate the foregoing, Seller shall transfer all of its rights and benefits
but not its obligations under the Han Loan Agreement and the Floating Charge to
Purchaser (or a Purchasing Subsidiary designated by Purchaser) for no additional
consideration at or prior to Closing. For the avoidance of doubt, the foregoing
shall be the sole remedy for Purchaser in the event Purchaser and Seller are
unable to effectuate Purchaser’s acquisition of the Han Minority Interest prior
to Closing.

 

Section 5.17. Lock-Up; Registration Rights Agreement.

 

(a) In respect of the Conversion Shares issuable or deliverable upon conversion
of the Note, neither Seller nor any of its Subsidiaries (1) will offer, sell,
contract to sell, pledge, grant any option to purchase, make any short sale or
otherwise dispose of, or reduce its economic risks with regard to, any
Conversion Share, any options or warrants convertible or exercisable into
Conversion Shares, or any other securities convertible into, exchangeable for or
that represent the right to receive the Conversion Shares (except for transfer
into and out of the Escrow Account pursuant to and in accordance with the Escrow
Agreement) or (2) engage in any hedging or other transaction that is designed to
or which reasonably could be expected to lead to or result in a sale or
disposition of the Conversion Shares, including any short sale or any purchase,
sale or grant of any right (including any put or call option) with respect to
any of the Conversion Shares or with respect to any security that includes,
relates to, or derives any part of its value from the Conversion Shares (the
“Lock-Up”). The term of the Lock-Up shall commence on the Closing Date and end
on (i) the fifth anniversary of the Closing Date with respect to Conversion
Shares representing 5% of the total issued and outstanding AsiaInfo Shares as of
the Conversion Date, after giving effect to such conversion (the “Five Year
Lock-Up Shares”) and (ii) the second anniversary of the Closing Date with
respect to the remaining Conversion Shares, if any. Notwithstanding the
foregoing, in the event that Purchaser enters into a merger, consolidation or
acquisition with a competitor of Seller in the business of manufacturing and
distributing personal computers and mobile phone handsets whereby such
competitor acquires control of Purchaser (a “Seller Competitor Acquisition”),
Seller shall be automatically released from this provisions of this Section
5.17(a). For the purpose of this section, “control” means beneficial ownership
of more than 20% of the outstanding securities of Purchaser or the right to
appoint more than one half of the members of the Purchaser’s board of directors.

 

(b) Prior to Closing, Purchaser and Seller will enter into a registration rights
agreement (the “Registration Rights Agreement”) providing, among other things,
that once the Conversion Shares have been released from the Lock-Up restrictions
in Section 5.17(a), Seller may, on not more than two occasions, require
Purchaser to register the public sale of part or all of the Conversion Shares on
Form S-3 or a similar short form registration statement. The Registration Rights
Agreement will also provide

 

- 51 -



--------------------------------------------------------------------------------

Seller with “piggy-back registration rights” for a reasonable period following
the termination of, or release from, the lock-up. In addition, in the event
Purchaser elects to make the Earn-out Payment, if any, in AsiaInfo Shares, the
Registration Rights Agreement will provide Seller with one demand registration
on Form S-3 in respect of such AsiaInfo Shares. The Registration Rights
Agreement will include other customary and commercially reasonable terms and
conditions including reasonable “cut-backs”, “blackouts” and “market stand-off”
provisions as are typically included in market standard registration rights
agreements.

 

Section 5.18. [RESERVED]

 

Section 5.19. Operation of Business Post-Closing.

 

(a) Following the Closing and for a period of not less than two years
thereafter, Purchaser shall operate and manage its Non-Telecommunications
Business as an independent division of Purchaser pursuant to the memorandum
relating to the post-closing operation of the Non-Telecommunications Business, a
copy of which is set forth in Section 5.19 of the Seller Disclosure Schedule.
Purchaser agrees that it will not modify the terms of such memorandum or operate
the Business other than as an independent division of Purchaser without the
consent of Seller.

 

(b) Seller shall execute and deliver, and shall procure that any relevant
Selling Subsidiaries or other Subsidiaries of Seller execute and deliver, a
Trademark License Agreement with Purchaser on the Closing Date in form and
substance reasonably acceptable to the parties (the “Trademark License
Agreement”). The Trademark License Agreement shall provide for the use by
Purchaser and/or one or more Purchasing Subsidiaries engaged principally in
Purchaser’s Non-Telecommunications Business of the Lenovo Trademarks on any
products and/or services offered, provided, manufactured and/or distributed by
Purchaser’s Non-Telecommunications Business on a co-branded basis with logos and
brandnames used or held for use by Purchaser prior to the Closing Date,
including use of the brandname “Lenovo-AsiaInfo” (or “ LOGO [g67616g32t18.jpg] ”
in Chinese). The Trademark License Agreement will also provide for Purchaser’s
use of the Lenovo Trademarks on a stand-alone basis in connection with products
of the Security Services Division for a period of six months following the
Closing Date for transitional purposes. After the Closing, Purchaser shall
operate the Non-Telecommunications Business under the name “Lenovo-AsiaInfo” (or
“ LOGO [g67616g01d74.jpg]” in Chinese). Following the Closing, Purchaser shall
use the Chinese name “ LOGO [g67616g88x88.jpg]” as the name of the parent,
listed company, AsiaInfo Holdings, Inc., or any successor corporation, whenever
the name of such company is translated into Chinese. The Trademark License
Agreement shall have a minimum term of five years (the “Initial Term”).
Following the expiration of the Initial Term, Seller shall have the right to
terminate the Trademark License Agreement by giving two years’ prior written
notice to Purchaser and the Purchasing Subsidiaries at any time Seller holds a
number of AsiaInfo Shares less than the number of Five Year Lock-Up Shares.
Notwithstanding the foregoing, the Trademark License Agreement shall be
terminable by Seller at any time by giving two years’ prior notice to Purchaser
in the event of a Seller Competitor Acquisition.

 

Section 5.20. Security Business Permits. Seller shall and shall cause LHL and
its other Affiliates to use their best efforts to assist Purchaser (or an
Affiliate of Purchaser designated by Purchaser) in obtaining from, or being
granted by, the relevant PRC Governmental Authorities, new Business Permits in
each of the seven categories of Security Business Permits set forth in Section
7.2(b). To the extent that any one or more of such Security Business Permit is
not obtained by Purchaser within the relevant time periods specified in Section
7.2(b), Purchaser shall be entitled to the indemnity payments set out in Section
7.2(b). For avoidance of doubt, Seller shall have no obligation to ensure that
such Business Permits are maintained by Purchaser for any period of time.

 

- 52 -



--------------------------------------------------------------------------------

Section 5.21. Firewall Products. Pursuant to the Procurement Agreement, Seller
shall continue to manufacture the Firewall Products for Purchaser (or a
Purchasing Subsidiary designated by Purchaser) and provide after sales services
to the customers of such Firewall Products under similar terms and conditions as
currently enjoyed by LCSTSL for a period of time to be agreed upon by the
parties, which shall not be less than two years.

 

Section 5.22. Intellectual Property. Following the date hereof and prior to the
Closing Date, Seller and Purchaser shall engage in good faith negotiations to
agree upon a schedule of Intellectual Property (other than the Lenovo
Trademarks) used or held for use in the Business (other than the
Telecommunications Applications Services Division or the Insurance IT Services
Division) that, because of its use primarily in connection with other business
segments of Seller, will not be transferred to Purchaser but instead will be
licensed on a perpetual, royalty-free basis to Purchaser (with rights of
sub-license as part of the ordinary course of business) (the “Excluded
Intellectual Property”). Seller shall execute and deliver, and shall procure
that any relevant Seller Subsidiaries execute and deliver, a technology license
agreement (the “Technology License Agreement”) in form and substance reasonably
satisfactory to Purchaser, regarding Purchaser’s perpetual, royalty-free use of
the Excluded Intellectual Property.

 

Section 5.23. Initial Shares and Conversion Shares. Purchaser shall take all
such actions as are necessary in order to ensure that each of (i) the Initial
Shares to be issued or delivered on the Closing Date and (ii) the Conversion
Shares issuable or deliverable on the Conversion Dates, shall each be either (a)
in case of new AsiaInfo Shares, validly issued, fully paid and nonassessable or
(b) in the case of the delivery of AsiaInfo Shares held by Purchaser as treasury
stock or otherwise, validly transferred, free and clear of all Encumbrances and,
in each case, shall rank pari passu with all other AsiaInfo Shares.

 

ARTICLE VI

 

CONDITIONS

 

Section 6.1. Conditions to Each Party’s Obligations. The respective obligations
of each party to effect the Closing are subject to the satisfaction or waiver at
or prior to the Closing of the following conditions:

 

(a) All necessary consents and approvals of any Governmental Authority required
for the consummation of the transactions contemplated by this Agreement or any
other Transaction Document shall have been obtained.

 

(b) No statute, rule, regulation, order, decree or injunction shall have been
enacted, entered, promulgated or enforced by a Governmental Authority that
prohibits the consummation of the transactions contemplated by this Agreement or
any other Transaction Document shall be in effect.

 

Section 6.2. Conditions to Purchaser’s Obligations. The obligations of Purchaser
to effect the Closing are further subject to the satisfaction or waiver at or
prior to the Closing of the following conditions:

 

(a) Each of the representations and warranties made by Seller in this Agreement
that is qualified by reference to materiality or Business Material Adverse
Effect shall be true and correct, and each of the other representations and
warranties made by Seller in this Agreement shall by true and correct in all
material respects, in each case as of the date of this Agreement and at and as
of the Closing Date as if made on that date (except in any case that
representations and warranties that expressly speak as of a specified date or
time need only be true and correct as of such specified date or time).

 

- 53 -



--------------------------------------------------------------------------------

(b) Seller shall have performed and complied in all material respects with each
agreement, covenant and obligation required by this Agreement to be so performed
or complied with by Seller at or before the Closing.

 

(c) Since the date of this Agreement, no event, circumstance or change shall
have occurred, that individually or in the aggregate with one or more other
events, circumstances or changes, have had or reasonably could be expected to
have, a Seller Material Adverse Effect or a Business Material Adverse Effect.

 

(d) All consents or approvals listed in Section 6.2(d) of the Seller Disclosure
Schedule, and any other consents or approvals the absence of which would have a
Business Material Adverse Effect, shall have been obtained and Purchaser shall
have received copies of such consents in form and substance satisfactory to
Purchaser.

 

(e) Seller shall have delivered to Purchaser a certificate, dated the Closing
Date and duly executed by the Chief Executive Officer of Seller, in form and
substance satisfactory to Purchaser, to the effect of (a) – (d) above.

 

(f) At least 60% of the employees listed on Section 5.11(a) of the Seller
Disclosure Schedule shall have executed and delivered employment agreements in
form and substance satisfactory to Seller and (ii) at least 85% of the key
employees listed on Section 6.2(f) of the Seller Disclosure Schedule (the “Key
Employees”) shall have executed and delivered employment agreements with
Purchaser or its Affiliates in form and substance satisfactory to Purchaser;
provided, however, that the terms and conditions of employment reflected in such
agreements shall be no less favorable than the terms and conditions currently
enjoyed by such employees with Seller or any of its Subsidiaries, as the case
may be.

 

(g) Purchaser shall have received a legal opinion of Tian Yuan Law Firm, PRC
counsel to Seller, substantially in the form and substance as set forth in
Exhibit D.

 

(h) Either (1) Seller shall have delivered to Purchaser share certificates
representing all of the ordinary shares of Han Consulting, duly endorsed in
blank or in the name of Purchaser or a Purchasing Subsidiary designated by
Purchaser or (2) Seller shall have delivered to Purchaser share certificates
representing 51% of the ordinary shares of Han Consulting and Seller and Han
Consulting shall have executed and delivered to Purchaser an assignment
agreement (“Assignment Agreement”) in form and substance reasonably satisfactory
to Purchaser and Seller, assigning any and all of the right, title and interest
of Seller or its Affiliates in the Floating Charge, the Han Loan Agreement and
all outstanding loans thereunder to Purchaser (or a Purchasing Subsidiary
designated by Purchaser).

 

(i) Seller shall have executed and delivered the Bill of Sale.

 

(j) Seller shall have executed and delivered any other assignment agreements,
equity transfer agreements or other instruments or documents in the Chinese
language collectively, (the “Onshore Transfer Agreements”) as may be required by
MOFCOM or as may be reasonably requested by Purchaser in order to complete the
transfer of the Assets and/or the Transferred Companies to Purchaser and the
Purchasing Subsidiaries hereunder in accordance with PRC laws and regulations.

 

(k) Seller shall have executed and delivered to Purchaser an Assignment
Agreement.

 

- 54 -



--------------------------------------------------------------------------------

(l) Seller shall have executed and delivered to Purchaser the Transitional
Services Agreement.

 

(m) Seller shall have executed and delivered to Purchaser the Trademark License
Agreement.

 

(n) Seller shall have executed and delivered to Purchaser the Technology License
Agreement.

 

(o) A certificate of approval from the relevant PRC regulatory authorities shall
have been received by Purchaser approving the transfer of the respective equity
interests held by LML and LBL in LCSTSL to Purchaser and/or one or more
Purchasing Subsidiaries designated by Purchaser.

 

(p) LCSTSL’s Information System Integration Qualification (A level) shall have
been renewed by the Ministry of Information Industry of PRC.

 

(q) Purchaser shall have completed its legal due diligence investigation and
review of the Business, and the results of such investigation and review
(including with respect to the Assets, Assumed Liabilities, Outstanding Customer
Contracts, Business and business prospects) shall be satisfactory to Purchaser
in its reasonable discretion; provided that in the event Purchaser’s legal due
diligence investigation reveals any aspects of the Business that Purchaser
reasonably determines are not satisfactory and consistent with the
representations, warranties and other provisions of this Agreement, Purchaser,
prior to exercising any other rights or remedies under this Agreement, shall
first offer to engage in good faith negotiations with Seller to modify the terms
of this Agreement, through additional indemnifications or otherwise to be agreed
upon by both parties, in order to reasonably address the matters revealed during
due diligence. For purposes of the forgoing, the parties acknowledge that issues
arising in Purchaser’s legal due diligence relating to or arising out of the
Security Business Permits will not be deemed to be a basis for further
indemnifications or modifications of this Agreement provided the parties abide
by their respective obligations set forth in Sections 5.20 and 7.2(b).

 

(r) Such members of the boards of directors and such officers of each of the
Transferred Companies as are designated in a written notice delivered at least
two Business Days prior to the Closing Date by Purchaser to Seller shall have
tendered, effective at Closing, their resignations as such directors and
officers.

 

(s) Seller and its relevant Affiliates shall have executed and delivered to
Purchaser the Procurement Agreement.

 

Section 6.3. Conditions to Seller’s Obligations. The obligations of Seller and
Selling Subsidiaries to effect the Closing are further subject to the
satisfaction or waiver at or prior to the Closing of the following conditions:

 

(a) Each of the representations and warranties made by Purchaser in this
Agreement that is qualified by reference to materiality or Purchaser Material
Adverse Effect shall be true and correct, and each of the other representations
and warranties made by Purchaser in this Agreement shall by true and correct in
all material respects, in each case as of the date of this Agreement and at and
as of the Closing Date as if made on that date (except in any case that
representations and warranties that expressly speak as of a specified date or
time need only be true and correct as of such specified date or time).

 

- 55 -



--------------------------------------------------------------------------------

(b) Purchaser shall have performed and complied with, in all material respects,
each agreement, covenant and obligation required by this Agreement to be so
performed or complied with by Purchaser at or before the Closing.

 

(c) Purchaser shall have delivered to Seller a certificate, dated the Closing
Date and duly executed by Purchaser’s Chief Executive Officer, in form and
substance reasonably satisfactory to Seller, to the effect of (a) and (b) above.

 

ARTICLE VII

 

SURVIVAL; INDEMNIFICATION

 

Section 7.1. Survival of Representations, Warranties, Covenants and Agreements.

 

(a) The representations and warranties of Seller, the Selling Subsidiaries and
Purchaser contained in this Agreement will survive the Closing (a) until the
fifth anniversary of the Closing Date in case of Section 3.7 and (b) until the
second anniversary of the Closing Date in the case of all other representations
and warranties; provided, however, that any representation, warranty that would
otherwise terminate in accordance with clause (a) or (b) above will continue to
survive if an Indemnity Notice shall have been given under this Article VII on
or prior to the date on which it otherwise would terminate, until the related
claim for indemnification has been satisfied or otherwise resolved as provided
in this Article VII. Except as otherwise expressly provided in this Agreement,
each covenant hereunder shall survive without limit.

 

(b) For purposes of this Agreement, a party’s representations and warranties
shall be deemed to include, with respect to Seller, the Seller Disclosure
Schedule, and all other documents or certificates delivered by or on behalf of
such party in connection with this Agreement. No party’s rights hereunder
(including rights under this Article VII) shall be affected by any investigation
conducted by or any knowledge acquired (or capable of being acquired) by such
party at any time, whether before or after the execution or delivery of this
Agreement or the Closing, or by the waiver of any condition to Closing.

 

Section 7.2. Indemnification of Purchaser.

 

(a) Seller shall indemnify and hold harmless Purchaser, its Affiliates and their
respective successors shareholders, officers, directors, employees and agents
(collectively, the “Purchaser Indemnified Parties”) from and against any and all
Losses that may be asserted against or paid, suffered or incurred by any
Purchaser Indemnified Party that arise out of, result from, are based upon or
relate to:

 

(i) any inaccuracy in or any breach of, as of the date of this Agreement or the
Closing Date, any representation and warranty made by Seller in this Agreement,
in any of the Transaction Documents or in any document or other paper delivered
by Seller pursuant to this Agreement; provided, however, that if any such
representation or warranty (other than the representation and warranty contained
in Section 3.5(a)) is qualified in any respect by knowledge, materiality or
Business Material Adverse Effect, for purposes of this clause (i) such
knowledge, materiality or Business Material Adverse Effect qualification will in
all respects be ignored;

 

(ii) any failure by Seller to duly and timely perform or fulfill any of its
covenants or agreements required to be performed by Seller under this Agreement,
the Transaction Documents or any document or other paper delivered by Seller
pursuant to this Agreement; and

 

(iii) any Excluded Liability.

 

- 56 -



--------------------------------------------------------------------------------

(b) Seller shall indemnify and hold harmless Purchaser if, notwithstanding
Seller’s efforts pursuant to Section 5.20, Purchaser or an Affiliate of
Purchaser is unable to obtain the following Business Permits (the “Security
Business Permits”) within 270 days, with respect to each of the categories in
(i) to (v) below, and within 540 days, with respect to each of the categories in
(vi) and (vii) below, in each case, following the Closing Date:

 

(i) Sales License of Specialized Products for Computer Information System
Security ( LOGO [g67616g96x14.jpg] ), issued by the Public Information Network
Security Monitoring Bureau of Ministry of Public Security ( LOGO
[g67616g85m08.jpg]);

 

(ii) Product Model Certificate of China Information Security Products Assessment
and Certification Centre ( LOGO [g67616g09j25.jpg]), issued by China Information
Security Products Assessment and Certification Centre ( LOGO
[g67616g08z26.jpg]);

 

(iii) Secret-related Information System Product Test and Examination Certificate
or New Product Assessment Certificate ( LOGO [g67616g32t27.jpg]), issued by the
Secret-related Information System Security and Confidentiality Assessment Centre
of the National Administration for Protection of State Secrets ( LOGO
[g67616g97y36.jpg]);

 

(iv) Military Information Security Product Certification Certificate ( LOGO
[g67616g08x04.jpg] LOGO [g67616g14s22.jpg]), issued by Information Security
Assessment and Certification Centre of the PLA of China ( LOGO
[g67616g59u79.jpg] );

 

(v) Software Enterprise Certificate and Software Product Copyright Certificate (
LOGO [g67616g91z04.jpg] LOGO [g67616g84y04.jpg] ), issued by the Ministry of
Information Industry, the Ministry of Science and Technology and China Software
Industry Association ( LOGO [g67616g42c47.jpg] LOGO [g67616g14v12.jpg]);

 

(vi) Certificate of Designated Unit for Production of Commercial Crypto-Goods (
LOGO [g67616g38m72.jpg] LOGO [g67616g39b17.jpg] ), Sales License for Commercial
Crypto-Goods ( LOGO [g67616g40m02.jpg]) and a product certification
substantially similar to the SJW44 Network Cryptographic Facility Identification
Certificate (SJW44 LOGO [g67616g88z17.jpg]) for a similar product of the
Security Services Division, each issued by the General Office of the State
Cipher Administration Committee ( LOGO [g67616g73r04.jpg] ( LOGO
[g67616g21w13.jpg])); and

 

(vii) Computer Information System Integration Concerning State Secrets
Qualification Certificate ( LOGO [g67616g04v43.jpg]), issued by the National
Administration for Protection of State Secrets ( LOGO [g67616g98b37.jpg]).

 

Seller and Purchaser acknowledge that Purchaser’s actual losses for failure to
obtain the Security Business Permits are not likely to be readily quantifiable
and, accordingly agree that Seller’s liability for Purchaser’s not obtaining one
or more of the Security Business Permits in each of the categories in (i) to
(v), within 270 days from the Closing Date, shall be RMB4,000,000 for each such
category, and in each of the categories in (vi) and (vii), within 540 days from
the Closing Date, shall be RMB15,000,000 for each such category. Notwithstanding
anything to the contrary in this Agreement, the provisions of this Section
7.2(b) shall be Purchaser’s exclusive remedy for Seller’s breach of its
obligations under Section 5.20 or for any other Losses arising out of or
relating to Seller’s representation or warranties concerning the LHL Security
Business Permits.

 

- 57 -



--------------------------------------------------------------------------------

Section 7.3. Indemnification of Seller. Purchaser shall indemnify and hold
harmless Seller, its Affiliates, and their respective shareholders, officers,
directors, employees and agents (collectively the “Seller Indemnified Parties”)
from and against any and all Losses that may be asserted against, or paid,
suffered or incurred by any Seller Indemnified Party that arise out of, result
from, are based upon or relate to:

 

(a) the inaccuracy, as of the date of this Agreement or the Closing Date, of any
representation or warranty made by Purchaser in this Agreement; provided,
however, that if any such representation or warranty is qualified in any respect
by materiality, for purposes of this paragraph such materiality qualification
will in all respects be ignored;

 

(b) any failure by Purchaser to perform or fulfill any of its covenants or
agreements required to be performed by Purchaser under this Agreement; and

 

(c) any Assumed Liability.

 

Section 7.4. Limitations. The maximum liability of Seller under clause (a) of
Section 7.2 shall not exceed RMB50,000,000 in the aggregate (the “Indemnity
Amount”). The maximum liability of Seller for any accounts receivable, notes
receivable or other receivables reflected on the Closing Date Balance Sheet that
are not fully collected after the Closing Date in the ordinary course, net of
the amount provided therefore in the Closing Date Balance Sheet, shall not
exceed an amount equal to 10% of the gross amount of such receivables as set out
in the Closing Date Balance Sheet; provided, however, that the foregoing
limitation on liability shall not apply to the account receivables from
Guizhousheng Nongcun Zhongxiaoxue Xiandai Yuancheng Jiaoyu Shidian Xiangmu
Lingdao Xiaozu Bangongshi ( LOGO [g67616g93j95.jpg] LOGO [g67616g92m09.jpg]) or
Zhongguo Guangda Yinghang Gufen Youxian Gongsi ( LOGO [g67616g79a87.jpg]). The
maximum liability of Seller for any breach of the representation and warranty
contained in Section 3.26, net of the amount provided therefore in the Closing
Date Balance Sheet, shall not exceed RMB5,000,000. Seller shall not be liable to
indemnify Purchaser for any Losses of Purchaser if and to the extent full and
adequate provisions for such Losses have been made on the Closing Date Balance
Sheet. The maximum liability of Purchaser under Section 7.3 shall not exceed the
Indemnity Amount; provided that such limitation shall not apply to Purchaser’s
obligations under the Note. Notwithstanding the foregoing, the limitations on
liability contained in this Section 7.4 shall not apply to any claim for
indemnity based on any of Sections 3.1, 3.2(a), 3.7, 3.13, 5.7(d) and 5.11(h) or
any claim for fraud or willful misconduct.

 

Section 7.5. Method of Asserting Claims. All claims for indemnification by any
Indemnified Party under this Article VII will be asserted and resolved as
follows:

 

(a) If an Indemnified Party intends to seek indemnification under this Article
VII, it shall promptly notify the Indemnifying Party in writing of such claim.
The failure to provide such notice will not affect any rights hereunder except
to the extent the Indemnifying Party is materially prejudiced thereby.

 

(b) If such claim involves a claim by a third party against the Indemnified
Party, the Indemnifying Party may, within ten days after receipt of such notice
and upon notice to the Indemnified Party, assume, with counsel reasonably
satisfactory to the Indemnified Party, at the sole cost and expense of the
Indemnifying Party, the settlement or defense thereof (in which case any Loss
associated therewith shall be the sole responsibility of the Indemnifying
Party), provided that the Indemnified Party may participate in such settlement
or defense through counsel chosen by it. If the Indemnified Party determines in
good faith that representation by the Indemnifying Party’s counsel of both the
Indemnifying

 

- 58 -



--------------------------------------------------------------------------------

Party and the Indemnified Party may present such counsel with a conflict of
interest, then the Indemnifying Party shall pay the reasonable fees and expenses
of the Indemnified Party’s counsel. Notwithstanding the foregoing, (i) the
Indemnified Party may, at the sole cost and expense of the Indemnified Party, at
any time prior to the Indemnifying Party’s delivery of the notice referred to in
the first sentence of this Section 7.5(b), file any motion, answer or other
pleadings or take any other action that the Indemnified Party reasonably
believes to be necessary or appropriate to protect its interests, (ii) the
Indemnified Party may take over the control of the defense or settlement of a
third-party claim at any time if it irrevocably waives its right to indemnity
under this Article VII with respect to such claim and (iii) the Indemnifying
Party may not, without the consent of the Indemnified Party, settle or
compromise any action or consent to the entry of any judgment, such consent not
to be unreasonably withheld. So long as the Indemnifying Party is contesting any
such claim in good faith, the Indemnified Party shall not pay or settle any such
claim without the Indemnifying Party’s consent, such consent not to be
unreasonably withheld. If the Indemnifying Party is not entitled to assume the
defense of the claim pursuant to the foregoing provisions or is entitled but
does not contest such claim in good faith (including if it does not notify the
Indemnified Party of its assumption of the defense of such claim within the
ten-day period set forth above), then the Indemnified Party may conduct and
control, through counsel of its own choosing and at the expense of the
Indemnifying Party, the settlement or defense thereof, and the Indemnifying
Party shall cooperate with it in connection therewith. The failure of the
Indemnified Party to participate in, conduct or control such defense shall not
relieve the Indemnifying Party of any obligation it may have hereunder. Any
defense costs required to be paid by the Indemnifying Party shall be paid as
incurred, promptly against delivery of invoices therefor.

 

Section 7.6. Character of Indemnity Payments. The parties agree that any
indemnification payments made with respect to this Agreement shall be treated
for all Tax purposes as an adjustment to the Purchase Price, unless otherwise
required by law (including by a determination of a Tax authority that, under
applicable law, is not subject to further review or appeal). If an
indemnification payment by law cannot be treated as an adjustment to Purchase
Price, the Indemnifying Party will pay an amount to the Indemnified Party that
reflects the hypothetical Tax consequences of the receipt or accrual of such
indemnification payment, using the maximum applicable statutory rate (or, in the
case of an item that affects more than one Tax, rates) of Tax and reflecting,
for example, the effect of deductions available for Taxes such as state and
local income Taxes.

 

ARTICLE VIII

 

TERMINATION OF AGREEMENT

 

Section 8.1. Termination. This Agreement may be terminated, and the transactions
contemplated by this Agreement may be abandoned at any time prior to the Closing
by:

 

(a) the mutual written agreement of Seller and Purchaser;

 

(b) either Seller or Purchaser if any court of competent jurisdiction or other
competent Governmental Authority shall have issued a statute, rule, regulation,
order, decree or injunction or taken any other action permanently restraining,
enjoining or otherwise prohibiting all or any portion of the transactions
contemplated by this Agreement and such statute, rule, regulation, order, decree
or injunction or other action shall have become final and nonappealable;

 

(c) Seller or Purchaser, in the event (i) of a material breach of this Agreement
by the non-terminating party if such non-terminating party fails to cure such
breach within five Business Days following notification thereof by the
terminating party or (ii) the satisfaction of any condition to the terminating
party’s obligations under this Agreement becomes impossible if the failure of
such condition to be satisfied is not caused by a breach of this Agreement by
the terminating party or its Affiliates; or

 

- 59 -



--------------------------------------------------------------------------------

(d) Seller or Purchaser if the Closing shall not have occurred on or before the
date that is 180 days following the date hereof, unless the failure to
consummate the Closing is due to the failure to act by the terminating party or
its Affiliates.

 

Section 8.2. Effect of Termination. If this Agreement is validly terminated
pursuant to Section 8.1, this Agreement will forthwith become null and void and
have no further effect, without any liability on the part of any party hereto or
its Affiliates, directors, officers or stockholders, other than the provisions
of this Section 8.2 and Article IX hereof. Nothing contained in this Section 8.2
shall relieve any party from liability for any breach of this Agreement
occurring prior to termination.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1. Notices. All notices, requests and other communications under this
Agreement must be in writing and will be deemed to have been duly given upon
receipt to the parties at the following addresses or facsimiles (or at such
other address or facsimile for a party as shall be specified by the notice):

 

If to Seller:

 

Lenovo Group

No. 6 Chuang Ye Road, Haidian District

Beijing 100085

China

Facsimile No.: +8610-58865692

Attention: Mary Ma, Chief Financial Officer

 

With a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges, LLP

Suites 4101-4102 & 4108

CITIC Square

1168 Nanjing Road West

Shanghai 200004, PR China

Facsimile No.: +8621-52929166

Attention: Steven Xiang

 

- 60 -



--------------------------------------------------------------------------------

If to Purchaser:

 

AsiaInfo Holdings, Inc.

4th Floor, Zhongdian Information Tower

6 Zhongguancun South Street

Haidian District

Beijing 100086

PRC

Facsimile No.: +8610-6250-1893

Attention: Ying Han, Executive Vice President and Chief Financial Officer

 

With a copy (which shall not constitute notice) to:

 

Clifford Chance

3326 China World Tower I

No. 1 Jianguomenwai Avenue

Chaoyang District, Beijing 100004

China

Facsimile No.: +8610 6505 9028

Attention: Matthew D. Adler

 

Section 9.2. Entire Agreement. This Agreement, the exhibits and schedules
hereto, the Confidentiality Agreement and the Transaction Documents supersede
all prior and contemporaneous discussions and agreements, both written and oral,
among the parties with respect to the subject matter of this Agreement and the
Transaction Documents and constitute the sole and entire agreement among the
parties to this Agreement with respect to the subject matter of this Agreement,
and supersedes all prior and contemporaneous agreements and understandings,
written or oral, with respect to the subject matter hereof.

 

Section 9.3. Expenses. Except as otherwise expressly provided in this Agreement
(including as provided in Section 8.2), whether or not the transactions
contemplated by this Agreement are consummated, each party will pay its own
costs and expenses incurred in connection with the negotiation, execution and
closing of this Agreement and the Transaction Documents and the transactions
contemplated by this Agreement and the Transaction Documents.

 

Section 9.4. Waiver. Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition. No waiver by any
party of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion. All remedies, either under
this Agreement or by law or otherwise afforded, will be cumulative and not
alternative.

 

Section 9.5. Amendment. This Agreement may be amended, supplemented or modified
only by a written instrument duly executed by or on behalf of each party to this
Agreement.

 

Section 9.6. No Third-Party Beneficiary. The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and their
respective successors or permitted assigns, and it is not the intention of the
parties to confer third-party beneficiary rights upon any other Person other
than any Person entitled to indemnity under Article VII.

 

- 61 -



--------------------------------------------------------------------------------

Section 9.7. Assignment; Binding Effect. Neither this Agreement nor any right,
interest or obligation under this Agreement may be assigned by any party to this
Agreement by operation of law or otherwise without the prior written consent of
the other party to this Agreement and any attempt to do so will be void, except
that Purchaser may assign any or all of its rights, interests and obligations
under this Agreement (i) before or after the Closing, to any Affiliate and (ii)
after the Closing, to any Person provided that any such Affiliate or Person, as
applicable, agrees in writing to be bound by all of the terms, conditions and
provisions contained in this Agreement, but no such assignment shall relieve
Purchaser of its obligations under this Agreement if such assignee does not
perform such obligations. Without limiting the generality of the foregoing, if
requested by Purchaser, Seller agrees to cause the Business and the Assets or
any portion thereof at Closing to be transferred to any Person Purchaser may
direct. Subject to the foregoing, this Agreement is binding upon, inures to the
benefit of and is enforceable by the parties to this Agreement and their
respective successors and assigns.

 

Section 9.8. Specific Performance. The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the parties shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or equity.

 

Section 9.9. Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (i) such provision will be fully
severable, (ii) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(iii) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (iv) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

 

Section 9.10. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD FOR THE
CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

Section 9.11. Arbitration.

 

(a) Except as otherwise provided in this Agreement, any dispute or claim arising
out of or in connection with or relating to this Agreement, or the breach,
termination or invalidity hereof, shall be finally settled by arbitration at the
Hong Kong International Arbitration Centre under the rules of UNCITRAL (the
“Rules”) as are in force at the date of the notice of arbitration commencing any
such arbitration, but subject to the amendments made to the Rules by the rest of
this Section 9.11. For the purpose of such arbitration, there shall be a board
of arbitration (the “Board of Arbitration”) consisting of three arbitrators,
each of Purchaser and Seller shall select one (1) member and the third member
shall be selected by mutual agreement of the other members, or if the other
members fail to reach agreement on a third member within twenty (20) days after
their selection, such third member shall thereafter be selected by the Hong Kong
International Arbitration Centre upon application made to it for such purpose.
The place of arbitration shall be in Hong Kong. All arbitration proceedings
shall be conducted in the English language. The arbitrators shall decide any
such dispute or claim strictly in accordance with the governing law specified in
Section 9.10 of this Agreement. Judgment upon any arbitral award rendered
hereunder may be entered in any court, and/or application may be made to any
such court for a judicial acceptance of the award and/or an order of
enforcement, as the case may be.

 

- 62 -



--------------------------------------------------------------------------------

(b) Each party shall cooperate in good faith to expedite (to the maximum extent
practicable) the conduct of any arbitral proceedings commenced under this
Agreement.

 

(c) The costs and expenses of the arbitration, including the fees of the
arbitration, including the fees of the Board of Arbitration, shall be borne
equally by each party to the dispute or claim, and each party shall pay its own
fees, disbursements and other charges of its counsel.

 

(d) Any award made by the Board of Arbitration shall be final and binding on
each of the parties that were parties to the dispute. The parties expressly
agree to waive the applicability of any laws and regulations that would
otherwise give the right to appeal the decisions of the Board of Arbitration so
that there shall be no appeal to any court of law from the award of the Board of
Arbitration, and a party shall not challenge or resist the enforcement action
taken by any other party in whose favor an award of the Board of Arbitration was
given.

 

(e) Notwithstanding this Section 9.11 or any other provision to the contrary in
this Agreement, no party shall be obligated to follow the foregoing arbitration
procedures where that party intends to apply to any court of competent
jurisdiction for an interim injunction or similar equitable relief against the
other, provided there is no unreasonable delay in the prosecution of that
application.

 

(f) This Agreement and the rights and obligations of Purchaser and Seller shall
remain in full force and effect pending the award in any arbitration proceeding
hereunder.

 

Section 9.12. Counterparts. This Agreement may be executed in any number of
counterparts, all of which will constitute one and the same instrument.

 

Section 9.13. Joint and Several Obligations. All representations, warranties,
covenants, liabilities and obligations of Seller and the Selling Subsidiaries
under this Agreement shall be joint and several, whether so expressed or not.

 

Section 9.14. Interpretation. The parties have participated jointly in the
negotiating and drafting of this Agreement. If an ambiguity or a question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

 

[Signatures begin on the next page.]

 

- 63 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

LENOVO GROUP LIMITED

By:  

/s/ Ma Xue Zheng

--------------------------------------------------------------------------------

   

Name: Ma Xue Zheng

   

Title: Chief Financial Officer

 

ASIAINFO HOLDINGS, INC.

By:  

/s/ Xingsheng Zhang

--------------------------------------------------------------------------------

   

Name: Xingsheng Zhang

   

Title: President and Chief Executive Officer

 

- 64 -